
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(aa)


--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 12, 2007

among

REGIS CORPORATION,

VARIOUS FINANCIAL INSTITUTIONS,

JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Swing Line Lender and Issuer,

BANK OF AMERICA, N.A.,
as Syndication Agent,

and

LASALLE BANK NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agents

Arranged by
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page       ARTICLE I
DEFINITIONS        

1.01

 

Certain Defined Terms

 

 

1

 
1.02
 
Other Interpretive Provisions
 
 
16
 
1.03
 
Accounting Principles
 
 
17
 
1.04
 
Currency Equivalents Generally
 
 
17
 
 
 
ARTICLE II
THE CREDITS
 
 
 
 
2.01
 
Amounts and Terms of Commitments
 
 
17
 
2.02
 
Loan Accounts
 
 
18
 
2.03
 
Procedure for Borrowing
 
 
18
 
2.04
 
Conversion and Continuation Elections
 
 
19
 
2.05
 
The Swing Line Loans
 
 
20
 
2.06
 
Utilization of Commitments in Offshore Currencies
 
 
22
 
2.07
 
Voluntary Termination or Reduction of Revolving Loan Commitments
 
 
24
 
2.08
 
Prepayments
 
 
24
 
2.09
 
Repayment
 
 
25
 
2.10
 
Interest
 
 
25
 
2.11
 
Fees
 
 
25
 
2.12
 
Computation of Fees and Interest
 
 
26
 
2.13
 
Payments by the Company
 
 
26
 
2.14
 
Payments by the Lenders to the Administrative Agent
 
 
27
 
2.15
 
Sharing of Payments, Etc
 
 
27
 
2.16
 
Subsidiary Guaranty
 
 
28
 
2.17
 
Increase in Commitments; Additional Lenders
 
 
28
 
 
 
ARTICLE III
THE LETTERS OF CREDIT
 
 
 
 
3.01
 
The Letter of Credit Subfacility
 
 
29
 
3.02
 
Issuance, Amendment and Renewal of Letters of Credit
 
 
30
 
3.03
 
Risk Participations, Drawings and Reimbursements
 
 
31
 
3.04
 
Repayment of Participations
 
 
32
 
3.05
 
Role of the Issuers
 
 
33
 
3.06
 
Obligations Absolute
 
 
33
 

i

--------------------------------------------------------------------------------



 
   
  Page   3.07   Cash Collateral Pledge     34  

3.08

 

Letter of Credit Fees

 

 

34

 
3.09
 
UCP; ISP
 
 
35
 
 
 
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
 
 
4.01
 
Taxes
 
 
35
 
4.02
 
Illegality
 
 
36
 
4.03
 
Increased Costs and Reduction of Return
 
 
36
 
4.04
 
Funding Losses
 
 
37
 
4.05
 
Inability to Determine Rates
 
 
37
 
4.06
 
Reserves on Offshore Rate Loans
 
 
38
 
4.07
 
Certificates of Lenders
 
 
38
 
4.08
 
Substitution of Lenders
 
 
38
 
4.09
 
Survival
 
 
38
 
 
 
ARTICLE V
CONDITIONS PRECEDENT
 
 
 
 
5.01
 
Conditions to Effectiveness
 
 
38
 
5.02
 
Conditions to All Credit Extensions
 
 
40
 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
 
 
 
6.01
 
Existence and Power
 
 
40
 
6.02
 
Authorization; No Contravention
 
 
40
 
6.03
 
Governmental Authorization
 
 
41
 
6.04
 
Binding Effect
 
 
41
 
6.05
 
Litigation
 
 
41
 
6.06
 
No Default
 
 
41
 
6.07
 
ERISA Compliance
 
 
41
 
6.08
 
Use of Proceeds; Margin Regulations
 
 
42
 
6.09
 
Title to Properties
 
 
42
 
6.10
 
Taxes
 
 
42
 
6.11
 
Financial Condition
 
 
42
 
6.12
 
Environmental Matters
 
 
42
 
6.13
 
Labor Relations
 
 
43
 
6.14
 
Regulated Entities
 
 
43
 

ii

--------------------------------------------------------------------------------



 
   
  Page   6.15   No Burdensome Restrictions     43  

6.16

 

Copyrights, Patents, Trademarks and Licenses, etc

 

 

43

 
6.17
 
Subsidiaries
 
 
43
 
6.18
 
Insurance
 
 
43
 
6.19
 
Swap Obligations
 
 
43
 
6.20
 
Solvency
 
 
44
 
6.21
 
Full Disclosure
 
 
44
 
 
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
 
 
 
7.01
 
Financial Statements
 
 
44
 
7.02
 
Certificates; Other Information
 
 
44
 
7.03
 
Notices
 
 
45
 
7.04
 
Preservation of Existence, Etc
 
 
46
 
7.05
 
Maintenance of Property
 
 
46
 
7.06
 
Insurance
 
 
46
 
7.07
 
Payment of Obligations
 
 
46
 
7.08
 
Compliance with Laws
 
 
47
 
7.09
 
Compliance with ERISA
 
 
47
 
7.10
 
Inspection of Property and Books and Records
 
 
47
 
7.11
 
Environmental Laws
 
 
47
 
7.12
 
Use of Proceeds
 
 
48
 
7.13
 
Further Assurances
 
 
48
 
7.14
 
Guaranties
 
 
48
 
 
 
ARTICLE VIII
NEGATIVE COVENANTS
 
 
 
 
8.01
 
Limitation on Liens
 
 
49
 
8.02
 
Disposition of Assets
 
 
49
 
8.03
 
Consolidations and Mergers
 
 
50
 
8.04
 
Loans and Investments
 
 
50
 
8.05
 
Limitation on Indebtedness
 
 
51
 
8.06
 
Transactions with Affiliates
 
 
52
 
8.07
 
Margin Regulations
 
 
52
 
8.08
 
Contingent Obligations
 
 
52
 
8.09
 
Restrictive Agreements
 
 
52
 

iii

--------------------------------------------------------------------------------



 
   
  Page   8.10   ERISA     52  

8.11

 

Change in Business

 

 

53

 
8.12
 
Accounting Changes
 
 
53
 
8.13
 
Amendments to Charter
 
 
53
 
8.14
 
Leverage Ratio
 
 
53
 
8.15
 
Fixed Charge Coverage Ratio
 
 
53
 
8.16
 
Minimum Net Worth
 
 
53
 
8.17
 
Most Favored Lender Status
 
 
53
 
 
 
ARTICLE IX
EVENTS OF DEFAULT
 
 
 
 
9.01
 
Event of Default
 
 
53
 
9.02
 
Remedies
 
 
55
 
9.03
 
Rights Not Exclusive
 
 
56
 
 
 
ARTICLE X
THE ADMINISTRATIVE AGENT
 
 
 
 
10.01
 
Appointment and Authorization
 
 
56
 
10.02
 
Liability
 
 
57
 
10.03
 
Reliance by Administrative Agent
 
 
57
 
10.04
 
Delegation of Duties
 
 
57
 
10.05
 
Resignation by Administrative Agent
 
 
58
 
10.06
 
Independent Credit Decision
 
 
58
 
10.07
 
Notice of Default
 
 
58
 
10.08
 
Indemnification of Administrative Agent
 
 
58
 
10.09
 
Guaranty Matters
 
 
59
 
10.10
 
Co-Agents
 
 
59
 
 
 
ARTICLE XI
MISCELLANEOUS
 
 
 
 
11.01
 
Amendments and Waivers
 
 
59
 
11.02
 
Notices
 
 
60
 
11.03
 
No Waiver; Cumulative Remedies
 
 
60
 
11.04
 
Costs and Expenses
 
 
61
 
11.05
 
Company Indemnification
 
 
61
 
11.06
 
Marshalling; Payments Set Aside
 
 
61
 
11.07
 
Successors and Assigns
 
 
62
 

iv

--------------------------------------------------------------------------------



 
   
  Page   11.08   Assignments, Participations, etc     62  

11.09

 

Confidentiality

 

 

63

 
11.10
 
Set-off
 
 
64
 
11.11
 
Automatic Debits of Fees
 
 
64
 
11.12
 
Notification of Addresses, Lending Offices, Etc
 
 
64
 
11.13
 
Counterparts
 
 
65
 
11.14
 
Severability
 
 
65
 
11.15
 
No Third Parties Benefited
 
 
65
 
11.16
 
GOVERNING LAW AND JURISDICTION
 
 
65
 
11.17
 
WAIVER OF JURY TRIAL
 
 
66
 
11.18
 
Judgment
 
 
66
 
11.19
 
Entire Agreement
 
 
66
 
11.20
 
Euro Currency
 
 
66
 
11.21
 
Effect of Amendment and Restatement
 
 
67
 
11.22
 
Amendment to Private Shelf Agreement
 
 
67
 
11.23
 
USA PATRIOT Act Notice
 
 
67
 

Regis Corporation

SCHEDULES             Schedule 1.01(a)   Pricing Schedule     Schedule 1.01(b)  
Existing Letters of Credit     Schedule 2.01   Commitments and Pro Rata Shares  
  Schedule 6.11   Financial Condition     Schedule 6.12   Environmental Matters
    Schedule 6.17   Capitalization; Subsidiaries and Minority Interests    
Schedule 7.14   Empire Joint Venture Subsidiaries     Schedule 8.01   Permitted
Liens     Schedule 8.04   Investments     Schedule 8.05   Permitted Indebtedness
    Schedule 8.08   Contingent Obligations     Schedule 11.02   Administrative
Agent's Payment Office; Certain Addresses for Notices
EXHIBITS
 
 
 
 
 
 
Exhibit A
 
Form of Notice of Borrowing/Conversion/Continuation     Exhibit B   Form of
Compliance Certificate     Exhibit C   Form of Assignment and Acceptance    
Exhibit D   Form of Subsidiary Guaranty

v

--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


        This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") is
entered into as of July 12, 2007 among Regis Corporation, a Minnesota
corporation (the "Company"), the several financial institutions from time to
time party to this Agreement (collectively, the "Lenders", and individually each
a "Lender") and JPMorgan Chase Bank, N.A. ("JPMorgan"), as administrative agent
for the Lenders (together with any successor thereto in such capacity, the
"Administrative Agent").

        WHEREAS, the Lenders are willing to extend commitments to make loans to,
and issue or participate in letters of credit for the account of, the Company on
the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS


        1.01    Certain Defined Terms.    The following terms have the following
meanings:

        "Acquired Person"—see the definition of "EBITDA".

        "Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or the Subsidiary is the
surviving entity.

        "Additional Default" means any provision contained in any document or
instrument creating or evidencing Indebtedness of the Company or any Subsidiary
that permits the holder or holders of Indebtedness to accelerate (with the
passage of time or giving of notice or both) the maturity thereof or otherwise
requires the Company or any Subsidiary to purchase such Indebtedness prior to
the stated maturity thereof and that either (i) is similar to Defaults and
Events of Default hereunder (or the related definitions in this Article I), but
contains one or more percentages, amounts or formulas that is more restrictive
or has a shorter grace period than those set forth herein or is more beneficial
to the holders of such other Indebtedness (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
period or is more beneficial) or (ii) is different from the subject matter of
the Defaults and Events of Default hereunder (or the related definitions in this
Article I).

        "Additional Financial Covenant" means any financial covenant applicable
to the Company or any Subsidiary (regardless of whether such provision is
labeled or otherwise characterized as a financial covenant), the subject matter
of which either (i) is similar to that of the covenants in Sections 8.14 through
8.16 (or the related definitions in this Article I), but contains one or more
percentages, amounts or formulas that is more restrictive, or more favorable to
the Persons entitled to the benefits thereof, than those set forth herein or
more beneficial to the holder or holders of the Indebtedness created or
evidenced by the document in which such covenant or similar restriction is
contained (and such covenant or similar restriction shall be deemed an
Additional Financial Covenant only to the extent that it is more restrictive or
more beneficial) or (ii) is a financial covenant that is different from the
subject matter of the covenants in Sections 8.14 through 8.16.

1

--------------------------------------------------------------------------------



        "Administrative Agent"—see the preamble.

        "Administrative Agent's Payment Office" means (a) in respect of payments
in Dollars, the address for payments set forth on Schedule 11.02 or such other
address as the Administrative Agent may from time to time specify, and (b) in
the case of payments in any Offshore Currency, such address as the
Administrative Agent may from time to time specify in accordance with
Section 11.02.

        "Administrative Questionnaire" means an administrative questionnaire in
a form supplied by the Administrative Agent.

        "Additional Lender" has the meaning specified in Section 2.17.

        "Additional Offshore Currency" has the meaning specified in
subsection 2.06(b).

        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

        "Agent Fee Letter" has the meaning specified in subsection 2.11(a).

        "Aggregate Commitment" means the aggregate Commitments of the Lenders.

        "Agreement"—see the preamble.

        "Applicable Currency" means, as to any particular payment or Loan,
Dollars or the Offshore Currency in which it is denominated or payable.

        "Applicable Facility Fee Percentage"—see Schedule 1.01(a).

        "Applicable Margin"—see Schedule 1.01(a).

        "Approved Fund" means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

        "Arranger" means each of JPMSI and Banc of America Securities LLC in its
capacity as a joint lead arranger and joint bookrunner hereunder, and
"Arrangers" means both of them.

        "Asset Disposition" has the meaning specified in Section 8.02.

        "Assignee" has the meaning specified in subsection 11.08(a).

        "Associated Costs Rate" means, for any Offshore Currency Loan for any
Interest Period, a percentage rate per annum as determined on the first day of
such Interest Period by the Administrative Agent or the Swing Line Lender as
reflecting the cost, loss or difference in return which would be suffered or
incurred by a Lender as a result of (a) funding (at the Offshore Rate and on a
match funded basis) any special deposit or cash ratio deposit required to be
placed with the Bank of England and/or the Financial Services Authority (or any
other authority which replaces any of their respective functions) and/or (b) any
charge imposed by the Bank of England and/or the Financial Services Authority
(or any other authority which replaces any of their respective functions).

        "Attorney Costs" means and includes all reasonable fees and
disbursements of any law firm or other external counsel, the allocated cost of
internal legal services and all disbursements of internal counsel.

        "Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C.
§101, et seq.).

2

--------------------------------------------------------------------------------



        "Base Rate" means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

        "Base Rate Loan" means a Loan or an L/C Advance that bears interest
based on the Base Rate.

        "Borrowing" means a borrowing hereunder consisting of Revolving Loans of
the same Type made to the Company on the same day by the Lenders under
Article II and, in the case of Offshore Rate Loans, having the same Interest
Period. The making of a Swing Line Loan shall not constitute a Borrowing.

        "Borrowing Date" means any date on which a Borrowing occurs under
Section 2.03.

        "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks in Chicago, Illinois or New York, New York are
authorized or required by law to close, and (a) with respect to disbursements
and payments in Dollars, a day on which dealings are carried on in the
applicable offshore Dollar interbank market and (b) with respect to
disbursements and payments in and calculations pertaining to any Offshore
Currency Loan, a day on which commercial banks in London are open and dealings
in the relevant Offshore Currency are carried on in the applicable offshore
foreign exchange interbank market in which disbursement of or payment in such
Offshore Currency will be made or received hereunder.

        "Capital Adequacy Regulation" means any guideline, request or directive
of any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

        "Capital Lease" has the meaning specified in the definition of "Capital
Lease Obligations".

        "Capital Lease Obligations" means all monetary obligations of the
Company or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, is classified as a capital lease (a "Capital
Lease").

        "Capital Stock" means (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

        "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuer and the Lenders, as additional collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term
shall have corresponding meanings. The Company hereby grants the Administrative
Agent, for the benefit of the Administrative Agent, the Issuers and the Lenders,
a security interest in all such cash and deposit account balances. Cash
collateral shall be maintained in blocked deposit accounts at JPMorgan. The
Administrative Agent shall invest any and all available funds deposited in such
deposit accounts, within 10 Business Days after the date the relevant funds
become available, in securities issued or fully guaranteed or insured by the
United States Government or any agency thereof backed by the full faith and
credit of the United States having maturities of three months from the date of
acquisition thereof (collectively, "Governmental Obligations"). The Company
hereby acknowledges and agrees that the Administrative Agent shall not have any
liability with respect to, and the Company hereby indemnifies the

3

--------------------------------------------------------------------------------




Administrative Agent against, any loss resulting from the acquisition of
Governmental Obligations, and the Administrative Agent shall not have any
obligation to monitor the trading activity of any Governmental Obligation on and
after the acquisition thereof for the purpose of obtaining the highest possible
return with respect thereto, the Administrative Agent's responsibility being
limited to acquiring Governmental Obligations.

        "Cash Equivalents" means:

        (a)   securities issued or fully guaranteed or insured by the United
States Government or any agency thereof and (i) backed by the full faith and
credit of the United States or such other countries where the Company or its
Subsidiaries have operations, (ii) purchased in the ordinary course of business
consistent with past practices and (iii) having maturities of not more than
twelve months from the date of acquisition;

        (b)   certificates of deposit, time deposits, Eurodollar time deposits,
repurchase agreements, reverse repurchase agreements and bankers' acceptances,
having in each case a term of not more than twelve months, issued by any Lender,
or by any U.S. commercial bank or non-U.S. commercial bank in the ordinary
course of business consistent with past practices having combined capital and
surplus of not less than $100,000,000 whose short term securities are rated at
least A-1 by Standard & Poor's Ratings Group, a division of The McGraw Hill
Companies, Inc. ("S&P") and P-1 by Moody's Investors Service, Inc. ("Moody's");
and

        (c)   commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody's and in either case having a tenor of not more than three months.

        "CERCLA" has the meaning specified in the definition of "Environmental
Laws."

        "Change of Control" means (a) any Person or any two or more Persons
acting in concert acquiring beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Exchange Act),
directly or indirectly, of capital stock of the Company (or other securities
convertible into such capital stock) representing 20% or more of the combined
voting power of all capital stock of the Company entitled to vote in the
election of directors, other than capital stock having such power only by reason
of the happening of a contingency; or (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the Company's board of directors (together with any new directors
whose election by the Company's board of directors or whose nomination for
election by the Company's stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reasons other than death or disability to
constitute a majority of the directors then in office.

        "Code" means the Internal Revenue Code of 1986.

        "Commitment" has the meaning specified in Section 2.01.

        "Commitment Increase" has the meaning specified in Section 2.17.

        "Company"—see the preamble.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit B.

        "Computation Date" has the meaning specified in subsection 2.06(a).

        "Contingent Obligation" means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the "primary obligations") of another Person (the "primary
obligor"), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or

4

--------------------------------------------------------------------------------




discharge of any such primary obligation, or to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each, a "Guaranty
Obligation"); (b) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered; or
(d) in respect of any Swap Contract. The amount of any Contingent Obligation,
(x) in the case of Guaranty Obligations, shall be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, (y) in the case of
Contingent Obligations in respect of Swap Contracts, shall be deemed equal to
the aggregate Swap Termination Value of such Swap Contracts, and (z) in the case
of other Contingent Obligations shall be deemed equal to the maximum reasonably
anticipated liability in respect thereof.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.

        "Conversion/Continuation Date" means any date on which, under
Section 2.04, the Company (a) converts Loans of one Type to another Type, or
(b) continues as Loans of the same Type, but with a new Interest Period, Loans
having Interest Periods expiring on such date.

        "Credit Extension" means (a) the making of any Loan and (b) the Issuance
of any Letter of Credit.

        "Default" means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

        "Default Rate"—see Section 2.10.

        "Designated Offshore Currency" means Euros, pounds sterling and Canadian
Dollars.

        "Dollar Equivalent" means, at any time, (a) as to any amount denominated
in Dollars, the amount thereof at such time, and (b) as to any amount
denominated in an Offshore Currency, the equivalent amount in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of Dollars with such Offshore Currency on the most recent
Computation Date provided for in subsection 2.06(a).

        "Dollars", "dollars" and "$" each mean lawful money of the United
States.

        "Domestic Subsidiary" means any Subsidiary of the Company that is
organized under the laws of the United States or any state thereof.

        "EBITDA" means, for any period, for the Company and its Subsidiaries on
a consolidated basis, determined in accordance with GAAP, the sum of (a) net
income (or net loss) for such period, excluding any extraordinary non-cash gains
or losses during such period (provided that the net income of any Person that is
not a Subsidiary of the Company shall be included in the consolidated net income
of the Company only to the extent of the amount of cash dividends or
distributions paid by such Person to the Company or to a consolidated Subsidiary
of the Company), plus (b) to the extent included in the determination of such
net income (or net loss), (i) all amounts treated as expenses for depreciation

5

--------------------------------------------------------------------------------



(including, without duplication, non-cash gains and losses upon the closing and
abandonment of any non-franchised store locations) and interest and the
amortization of intangibles of any kind, plus (ii) all taxes paid or accrued and
unpaid on or measured by income, plus (iii) non-cash impairment charges arising
in connection with any Joint Venture plus (c) without duplication, the amount of
any other charge in respect of non-recurring expenses arising in connection with
Acquisitions, to the extent approved by the Administrative Agent and the
Required Lenders; provided that if the Company or any Subsidiary acquires a
Person (an "Acquired Person") in an Acquisition in such period, then all of the
Acquired Person's EBITDA (calculated for such Person as set forth above without
giving effect to clause (c)) for the four fiscal quarters then ended shall be
added to EBITDA, and if the Company or any Subsidiary sells all or substantially
all of the stock or assets of any Subsidiary in any such period, then the EBITDA
of such Subsidiary (calculated for such Person as set forth above without giving
effect to clause (c)) shall be deducted from EBITDA.

        "EBITDAR" means, for any period, for the Company and its Subsidiaries on
a consolidated basis, determined in accordance with GAAP, the sum of (a) EBITDA
for such period, minus (b) any Acquired Person's EBITDA added to the
determination of EBITDA for the four fiscal quarters then ended pursuant to the
proviso set forth in the definition of EBITDA, plus (c) the EBITDA of any
Subsidiary deducted from the determination of EBITDA for the four fiscal
quarters then ended pursuant to the proviso set forth in the definition of
EBITDA, plus (d) all Rental Expense for such period.

        "Effective Amount" means (a) with respect to any Loan on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any Borrowing, prepayment or repayment of Loans occurring on such date
and any Swing Line Loan made on such date; and (b) with respect to any
outstanding L/C Obligations on any date, the Dollar Equivalent amount of such
L/C Obligations on such date after giving effect to any Issuance occurring on
such date and any other change in the aggregate amount of the L/C Obligations as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letter of Credit or any reduction in the maximum amount
available for drawing under any Letter of Credit taking effect on such date.

        "Effective Date" means the date on which all conditions precedent set
forth in Section 5.01 are satisfied or waived by all Lenders (or, in the case of
subsection 5.01(e), waived by the Person entitled to receive such payment).

        "Eligible Assignee" means (a) a commercial bank organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the "OECD"), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000,
provided that such bank is acting through a branch or agency located in the
United States; (c) a Person that is primarily engaged in the business of
commercial banking and that is (i) a Subsidiary of a Lender, (ii) a Subsidiary
of a Person of which a Lender is a Subsidiary, or (iii) a Person of which a
Lender is a Subsidiary, (d) an Approved Fund and (e) any other Person that has
been approved in writing as an Eligible Assignee by the Company (prior to the
occurrence and continuance of an Event of Default) and the Administrative Agent.

        "Empire Joint Venture" means the Joint Venture between the Company and
Empire Beauty School Inc. known as "Empire Education Group, Inc."

        "Environmental Claims" means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), investigation, cleanup, removal, remedial or response

6

--------------------------------------------------------------------------------




costs, restitution, civil or criminal penalties, injunctive relief, or other
type of relief, resulting from or based upon the presence, placement, discharge,
emission or release (including intentional and unintentional, negligent and
non-negligent, sudden or non-sudden, accidental or non-accidental, placements,
spills, leaks, discharges, emissions or releases) of any Hazardous Material at,
in, or from any property, whether or not owned by the Company or any Subsidiary
or taken as collateral, or in connection with any operations of the Company.

        "Environmental Laws" means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
("CERCLA"), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, and the Emergency Planning and Community
Right-to-Know Act.

        "Environmental Permits" has the meaning specified in subsection 6.12(b).

        "ERISA" means the Employee Retirement Income Security Act of 1974.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which the Company or such
ERISA Affiliate was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability to the PBGC under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

        "Euro" means the single currency of participating member states of the
European Monetary Union.

        "Eurodollar Reserve Percentage" has the meaning specified in the
definition of "Offshore Rate".

        "Event of Default" means any event or circumstance specified in
Section 9.01.

        "Exchange Act" means the Securities Exchange Act of 1934.

        "Existing Credit Agreement" means the Third Amended and Restated Credit
Agreement dated as of April 7, 2005 among the Company, various financial
institutions and Bank of America, N.A., as administrative agent.

        "Existing Letters of Credit" means the outstanding letters of credit
previously issued under the Existing Credit Agreement and set forth on
Schedule 1.01(b).

        "Federal Funds Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day

7

--------------------------------------------------------------------------------




by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

        "Fixed Charges" means, with respect to the Company and its Subsidiaries
on a consolidated basis, as of any date of determination, (a) interest expense
paid or accrued on outstanding Indebtedness for the period of four fiscal
quarters ending on the date of determination, and (b) Rental Expense paid or
accrued in such period.

        "Foreign Subsidiary" means any Subsidiary of the Company other than a
Domestic Subsidiary

        "FRB" means the Board of Governors of the Federal Reserve System, and
any Governmental Authority succeeding to any of its principal functions.

        "Funded Debt" of any Person means, without duplication, all Indebtedness
of such Person.

        "Further Taxes" means any and all present or future taxes, levies,
assessments, imposts, duties, deductions, fees, withholdings or similar charges
(including net income taxes and franchise taxes), and all liabilities with
respect thereto, imposed by any jurisdiction on account of amounts payable or
paid pursuant to Section 4.01.

        "FX Trading Office" means the Chicago office of JPMorgan, or such other
office of JPMorgan as the Administrative Agent may designate from time to time.

        "GAAP" means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        "Guarantor" means any Subsidiary of the Company from time to time party
to the Subsidiary Guaranty in accordance with Section 7.14.

        "Guaranty Obligation" has the meaning specified in the definition of
"Contingent Obligation."

        "Hazardous Materials" means all those substances that are regulated by,
or which may form the basis of liability or a standard of conduct under, any
Environmental Law, including any substance identified under any Environmental
Law as a pollutant, contaminant, hazardous waste, hazardous constituent, special
waste, hazardous substance, hazardous material, or toxic substance, or petroleum
or petroleum-derived substance or waste.

        "Honor Date" has the meaning specified in subsection 3.03(b).

        "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all reimbursement or payment obligations with respect to Surety Instruments
and all L/C Obligations; (d) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or

8

--------------------------------------------------------------------------------




incurred as financing, in either case with respect to property acquired by such
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; (h) all indebtedness referred to in clauses (a) through
(g) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; and (i) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) above.
For all purposes of this Agreement, the Indebtedness of any Person shall include
all recourse Indebtedness of any partnership or joint venture or limited
liability company in which such Person is a general partner or a joint venturer
or a member and as to which such Person is or may become directly liable.

        "Indemnified Liabilities" has the meaning specified in Section 11.05.

        "Indemnified Person" has the meaning specified in Section 11.05.

        "Independent Auditor" has the meaning specified in subsection 7.01(a).

        "Insolvency Proceeding" means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or similar arrangement in respect of its
creditors generally or any substantial portion of its creditors, in each case
undertaken under U.S. Federal, state or foreign law, including the Bankruptcy
Code.

        "Interest Payment Date" means (a) as to any Offshore Rate Loan, the last
day of each Interest Period applicable to such Loan and the date of any payment
(including any prepayment) in full of such Loan under Section 2.08, (b) as to
any Base Rate Loan, the last day of each calendar quarter and the date of any
payment (including any prepayment) in full of all Loans hereunder, and (c) as to
any Swing Line Loan denominated in an Offshore Currency, on the date of any
payment (including any prepayment) of such Loan; provided that if any Interest
Period for an Offshore Rate Loan exceeds three months, the date that falls three
months after the beginning of such Interest Period and after each Interest
Payment Date thereafter is also an Interest Payment Date.

        "Interest Period" means, as to any Offshore Rate Loan, the period
commencing on the Borrowing Date of such Loan or on the Conversion/Continuation
Date on which the Loan is converted into or continued as an Offshore Rate Loan,
and ending on the date seven days or one, two, three or six months thereafter as
selected by the Company in its Notice of Borrowing;

provided that:

        (a)   if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

        (b)   any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

        (c)   no Interest Period for any Loan shall extend beyond the
Termination Date.

9

--------------------------------------------------------------------------------



        "Investments" has the meaning specified in Section 8.04.

        "IRS" means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

        "Issuance Date" has the meaning specified in subsection 3.01(a).

        "Issue" means, with respect to any Letter of Credit, to issue or to
extend the expiry of, or to renew or increase the amount of, such Letter of
Credit; and the terms "Issued," "Issuing" and "Issuance" have corresponding
meanings.

        "Issuer" means (a) LaSalle, with respect to the Existing Letters of
Credit and (b) JPMorgan, in its capacity as issuer of each other Letter of
Credit, together with any replacement letter of credit issuer arising under
subsection 10.01(b).

        "Joint Venture" means the Empire Joint Venture and any other
single-purpose corporation, partnership, limited liability company, joint
venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Company or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.

        "JPMorgan"—see the preamble.

        "JPMSI" means J.P. Morgan Securities Inc.

        "Judgment Currency" has the meaning specified in Section 11.18.

        "LaSalle" means LaSalle Bank National Association.

        "L/C Advance" means each Lender's participation in any L/C Borrowing in
accordance with its Pro Rata Share.

        "L/C Amendment Application" means an application form for amendment of
outstanding letters of credit as shall at any time be in use by the applicable
Issuer, as such Issuer shall request.

        "L/C Application" means an application form for issuances of letters of
credit as shall at any time be in use by the applicable Issuer, as such Issuer
shall request.

        "L/C Borrowing" means an extension of credit resulting from a drawing
under any Letter of Credit which shall not have been reimbursed on the date when
made or converted into a Borrowing of Loans pursuant to subsection 3.03(d).

        "L/C Commitment" means the commitment of the Issuers to Issue and/or
maintain, and the commitment of the Lenders severally to participate in, Letters
of Credit from time to time Issued or outstanding under Article III, in an
aggregate amount not to exceed $150,000,000 on any date; provided that the L/C
Commitment is a part of the Aggregate Commitment, rather than a separate,
independent commitment.

        "L/C Obligations" means at any time the sum of (a) the aggregate undrawn
amount of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.

        "L/C-Related Documents" means the Letters of Credit, the L/C
Applications, the L/C Amendment Applications and any other document relating to
any Letter of Credit, including any standard form documents used by the
applicable Issuer for letter of credit issuances.

        "Lead Agents" means, collectively, the Administrative Agent, the
Syndication Agent and the Arrangers, and "Lead Agent" means any of them.

10

--------------------------------------------------------------------------------



        "Lender" has the meaning specified in the introductory clause hereto.
References to the "Lenders" shall include each financial institution acting as
an Issuer and the Swing Line Lender; for purposes of clarification only, to the
extent such Person may have any rights or obligations in addition to those of
the Lenders due to its status as an Issuer or as Swing Line Lender,
respectively, its status as such will be specifically referenced.

        "Lending Office" means, as to any Lender, the office or offices,
branches, subsidiaries or affiliates of such Lender specified as its applicable
lending office in such Lender's Administrative Questionnaire, or such other
office or offices, branches, subsidiaries or affiliates as such Lender may from
time to time notify the Company and the Administrative Agent.

        "Letters of Credit" means (a) each Existing Letter of Credit, and
(b) any standby or commercial letter of credit Issued by JPMorgan pursuant to
Article III on or after the date of this Agreement.

        "Leverage Ratio" means, as of any date of determination, the ratio of
(a) all Funded Debt of the Company and its Subsidiaries determined on a
consolidated basis as of such date to (b) EBITDA for the period of four fiscal
quarters ending on such date.

        "Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under an operating lease.

        "Loan" means an extension of credit by a Lender to the Company under
Article II or Article III in the form of a Revolving Loan, Swing Line Loan or
L/C Advance.

        "Loan Documents" means this Agreement, each Note, the Agent Fee Letter,
the L/C-Related Documents, the Subsidiary Guaranty, the Rate Swap Documents and
all other documents delivered to the Administrative Agent or any Lender in
connection herewith.

        "Loan Parties" means, collectively, the Company and each Guarantor, and
"Loan Party" means any of them.

        "Margin Stock" means "margin stock" as such term is defined in
Regulation T, U or X of the FRB.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company or the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Company or any Subsidiary to perform under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company or any
Subsidiary of any Loan Document to which it is a party.

        "Multiemployer Plan" means a "multiemployer plan", within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the preceding three
calendar years, has made, or has been obligated to make, contributions.

        "Net Worth" means the consolidated shareholders' equity of the Company
and its Subsidiaries as determined in accordance with GAAP.

11

--------------------------------------------------------------------------------



        "Note" means a promissory note executed by the Company in favor of a
Lender pursuant to subsection 2.02(b).

        "Note Agreements" means, collectively, (a) the Amended and Restated
Private Shelf Agreement dated as of October 3, 2000 between the Company and the
purchasers named therein, (b) the Note Purchase Agreement dated as of March 1,
2002 between the Company and the purchasers named therein and (c) the Master
Note Purchase Agreement dated as of March 15, 2005 between the Company and the
purchasers named therein.

        "Notice of Borrowing" means a Notice of
Borrowing/Conversion/Continuation in substantially the form of Exhibit A.

        "Obligations" means all advances, debts, liabilities, obligations,
covenants and duties arising under any Loan Document owing by the Company or any
Subsidiary to any Lender, the Administrative Agent or any Indemnified Person,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due or now existing or hereafter arising.

        "Offshore Currency" means at any time any Additional Offshore Currency
and any Designated Offshore Currency.

        "Offshore Currency Loan" means any Offshore Rate Loan denominated in an
Offshore Currency.

        "Offshore Currency Loan Sublimit" means $25,000,000.

        "Offshore Rate" means, for any Interest Period, with respect to Offshore
Rate Loans comprising part of the same Borrowing, the rate of interest per annum
(rounded upward to the next 1/100th of 1%) determined by the Administrative
Agent as follows:

Offshore Rate =   LIBO Rate           1.00—Eurodollar Reserve Percentage

        Where,

        "Eurodollar Reserve Percentage" means for any day during any Interest
Period, the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which any Lender is subject for eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of the
FRB), which reserve percentages shall include those imposed pursuant to such
Regulation D; provided that (i) Offshore Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation and (ii) the Eurodollar Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any such
reserve percentage; and

        "LIBO Rate" means, with respect to any Offshore Rate Loan for any
Interest Period, the rate appearing on the Reuters BBA LIBOR Rates page 3750 (or
on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period (or, in the case of an Offshore Rate Loan
denominated in pounds sterling, on the first day of such Interest Period), as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the "LIBO Rate" with respect to such Offshore Rate Loan for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the

12

--------------------------------------------------------------------------------






principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period (or, in the
case of an Offshore Rate Loan denominated in pounds sterling, on the first day
of such Interest Period).

        The Offshore Rate shall be adjusted automatically as to all Offshore
Rate Loans then outstanding as of the effective date of any change in the
Eurodollar Reserve Percentage.

        "Offshore Rate Loan" means a Revolving Loan that bears interest based on
the Offshore Rate and may be an Offshore Currency Loan or a Loan denominated in
Dollars.

        "Organization Documents" means, for any Person, the certificate or
articles of formation and the bylaws or similar governing documents of such
Person, any certificate of determination or instrument relating to the rights of
preferred equityholders of such Person, any rights or similar agreement with
respect to the equityholders of such Person, and all applicable resolutions of
the board of directors or similar governing body (or any committee thereof) of
such Person.

        "Other Taxes" means any present or future stamp, court or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, this
Agreement or any other Loan Documents.

        "Overnight Rate" means, for any day, the rate of interest per annum at
which overnight deposits in the relevant Applicable Currency, in the amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by JPMorgan's London Branch to major
banks in the London or other applicable offshore interbank market.

        "Participant" has the meaning specified in subsection 11.08(e).

        "PBGC" means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

        "Pension Plan" means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which the Company or any ERISA Affiliate
sponsors, maintains, or to which it makes, is making or is obligated to make
contributions, or otherwise has any liability, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five plan years.

        "Permitted Acquisitions" has the meaning specified in Section 8.04.

        "Permitted Liens" has the meaning specified in Section 8.01.

        "Permitted Swap Obligations" means all obligations (contingent or
otherwise) of the Company existing or arising under Swap Contracts, provided
that each of the following criteria is satisfied: (a) such obligations are (or
were) entered into by the Company in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments or
assets held or reasonably anticipated by such Person, or changes in the value of
securities issued by the Company in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a "market view", and (b) such Swap Contracts do not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party (i.e; such Swap
Contracts do not elect the "first method" of calculating a termination payment)
under the 1992 Master ISDA Agreement.

        "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.

13

--------------------------------------------------------------------------------



        "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which the Company or any ERISA Affiliate sponsors or maintains or to
which the Company or any ERISA Affiliate makes, is making or is obligated to
make contributions or otherwise has any liability and includes any Pension Plan.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

        "Pro Rata Share" means, as to any Lender, (a) at any time at which the
Aggregate Commitment remains outstanding, the percentage equivalent (expressed
as a decimal, rounded to the ninth decimal place) at such time of such Lender's
Commitment divided by the Aggregate Commitment, and (b) after the termination of
the Aggregate Commitment, the percentage equivalent (expressed as a decimal,
rounded to the ninth decimal place) at such time of the Effective Amount of such
Lender's outstanding Loans (including such Lender's ratable share of outstanding
Swing Line Loans and L/C Obligations) divided by the aggregate Effective Amount
of the outstanding Loans and L/C Obligations of all of the Lenders.

        "Rate Swap Documents" means, collectively, all Swap Contracts entered
into between the Company and any Lender or any Affiliate of a Lender in respect
of any portion of the Obligations.

        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

        "Rental Expense" means, for any period, the sum of (a) all store rental
payments, (b) all common area maintenance payments and (c) all real estate taxes
paid by the Company and its Subsidiaries, in each case, with respect to
non-franchised store locations.

        "Reportable Event" means any of the events set forth in Section 4043(c)
of ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

        "Required Lenders" means at any time Lenders then holding more than 50%
of the Aggregate Commitment (or if the Aggregate Commitment has been terminated,
then the Effective Amount of outstanding Revolving Loans and Swing Line Loans,
plus the Effective Amount of L/C Obligations).

        "Requirement of Law" means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which the Person or any of its property is subject.

        "Responsible Officer" means the chief financial officer of the Company
or any other officer having substantially the same authority and responsibility.

        "Revolving Loan" has the meaning specified in Section 2.01.

        "Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Offshore Currency, same day or other funds as may be determined
by the Administrative Agent to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Offshore Currency.

        "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

14

--------------------------------------------------------------------------------



        "Solvent" means, when used with respect to a Person, that (a) the fair
saleable value of the assets of such Person is in excess of the total amount of
the present value of its liabilities (including for purposes of this definition
all liabilities (including loss reserves as determined by such Person), whether
or not reflected on a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), (b) such Person is able to pay its debts or obligations in the
ordinary course as they mature and (c) such Person does not have unreasonably
small capital to carry out its business as conducted and as proposed to be
conducted. "Solvency" shall have a correlative meaning.

        "Specified Acquisition Debt" means Indebtedness of a Person that was the
subject of an Acquisition by the Company or any Subsidiary in an aggregate
amount not to exceed $10,000,000 at any one time outstanding that (a) remains
outstanding no more than 90 days after the date on which such Acquisition was
consummated, (b) is the subject of a default under the terms thereof solely as a
result of the consummation of such Acquisition, and (c) has not been accelerated
or otherwise become immediately repayable and in respect of which the lenders
thereof have not exercised any available remedies.

        "Spot Rate" for a currency means the rate quoted by JPMorgan as the spot
rate for the purchase by JPMorgan of such currency with another currency through
its FX Trading Office at approximately 11:00 a.m. (London time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made.

        "Subsidiary" of a Person means any corporation, association,
partnership, limited liability company, joint venture (excluding, in the case of
the Company or a Subsidiary, any Joint Venture) or other business entity the
accounts of which would be consolidated with those of such Person in such
Person's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless the context otherwise
clearly requires, references herein to a "Subsidiary" refer to a Subsidiary of
the Company.

        "Subsidiary Guaranty" means the Guaranty dated as of the Effective Date
by certain of the Subsidiaries in favor of the Administrative Agent and the
Lenders, substantially in the form attached hereto as Exhibit D.

        "Surety Instruments" means all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, shipside bonds, performance
bonds, surety bonds and similar instruments.

        "Swap Contract" means any agreement, whether or not in writing, relating
to any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.

        "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Company
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include any Lender).

        "Swing Line Commitment" means at any time, the obligation of the Swing
Line Lender to make Swing Line Loans pursuant to Section 2.05.

15

--------------------------------------------------------------------------------





        "Swing Line Lender" means JPMorgan, in its capacity as the provider of
Swing Line Loans.

        "Swing Line Loan" means a Loan made by the Swing Line Lender.

        "Syndication Agent" means Bank of America, N.A. in its capacity as
syndication agent for the Lenders hereunder.

        "Taxes" means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, respectively, taxes imposed on or measured by its net
income by the jurisdiction (or any political subdivision thereof) under the laws
of which such Lender or the Administrative Agent, as the case may be, is
organized or maintains a Lending Office.

        "Termination Date" means the earlier to occur of:

(a)July 12, 2012; and

(b)the date on which the Aggregate Commitment terminates in accordance with the
provisions of this Agreement.


        A "Type" of Loan means its status as either a Base Rate Loan or an
Offshore Rate Loan.

        "Unfunded Pension Liability" means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

        "United States" and "U.S." each means the United States of America.

        "Wholly-Owned" means any corporation, association, partnership, limited
liability company, joint venture or other business entity in which (other than
directors' qualifying shares or other immaterial local ownership required by
law) 100% of the equity interests of each class having ordinary voting power,
and 100% of the equity interests of every other class, in each case, at the time
as of which any determination is being made, is owned, beneficially and of
record, by the Company, or by one or more of the other Wholly-Owned
Subsidiaries, or both.

        1.02    Other Interpretive Provisions.    (a) The meanings of defined
terms are equally applicable to the singular and plural forms of the defined
terms.

        (b)   The words "hereof", "herein", "hereunder" and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and subsection, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

        (c)   (i) The term "documents" includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

        (ii)   The term "including" is not limiting and means "including without
limitation."

        (iii)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means "to and
including."

        (iv)  The term "property" includes any kind of property or asset, real,
personal or mixed, tangible or intangible.

        (d)   Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, (ii) references to any statute or regulation are
to

16

--------------------------------------------------------------------------------



be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation
and (iii) any reference to a particular time means such time in Chicago,
Illinois.

        (e)   The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

        (f)    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any act of the Administrative Agent or the Lenders by way of
consent, approval or waiver shall be deemed modified by the phrase "in its/their
sole discretion".

        (g)   This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Lenders' or the Administrative
Agent's involvement in their preparation.

        1.03    Accounting Principles.    (a) Unless the context otherwise
clearly requires, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP, consistently applied.

        (b)   References herein to "fiscal year" and "fiscal quarter" refer to
such fiscal periods of the Company.

        (c)   If any change in GAAP occurs after the date of this Agreement and
such change results in a material variation in the method of calculation of
financial covenants or other terms of this Agreement, then the Company, the
Administrative Agent and the Lenders agree to amend such provisions of this
Agreement so as to equitably reflect such change so that the criteria for
evaluating the Company's financial condition will be the same after such change
as if such change had not occurred.

        1.04    Currency Equivalents Generally.    For all purposes of this
Agreement (but not for purposes of the preparation of any financial statements
delivered pursuant hereto), the equivalent in any Offshore Currency or other
currency of an amount in Dollars, and the equivalent in Dollars of an amount in
any Offshore Currency or other currency, shall be determined at the Spot Rate.


ARTICLE II

THE CREDITS


        2.01    Amounts and Terms of Commitments.    Each Lender severally
agrees, on the terms and conditions set forth herein, to make loans to the
Company denominated in Dollars or in an Offshore Currency (each such loan, a
"Revolving Loan") from time to time on any Business Day during the period from
the Effective Date to the Termination Date, in an aggregate principal Dollar
Equivalent amount not to exceed at any time outstanding the amount set forth
opposite such Lender's name on Schedule 2.01 (such amount, as the same may be
reduced under Section 2.07 or as a result of one or more assignments under
Section 11.08, such Lender's "Commitment"); provided that, after giving effect
to any Borrowing of Revolving Loans, the Effective Amount of all outstanding
Loans and of all L/C Obligations, shall not at any time exceed the Aggregate
Commitment; provided further, that the Effective Amount of the Revolving Loans
of any Lender plus the participation of such Lender in the Dollar Equivalent of
the Effective Amount of all L/C Obligations and such Lender's Pro Rata Share of
the Effective Amount of any outstanding Swing Line Loans shall not at any time
exceed such Lender's Commitment; and provided further, that after giving effect
to any Borrowing of Offshore Currency Loans, the sum of the Effective Amount of
all outstanding Offshore Currency Loans plus the Effective

17

--------------------------------------------------------------------------------



Amount of all outstanding Swing Line Loans denominated in Additional Offshore
Currencies shall not exceed the Offshore Currency Loan Sublimit. Within the
limits of each Revolving Lender's Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.01, prepay under
Section 2.08 and reborrow under this Section 2.01.

        2.02    Loan Accounts.    (a) The Loans made by each Lender and the
Letters of Credit Issued by the Issuers shall be evidenced by one or more
accounts or records maintained by such Lender or Issuer, as the case may be, in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent, each Issuer and each Lender shall be conclusive absent
manifest error of the amount of the Loans made by the Lenders to the Company and
the Letters of Credit Issued for the account of the Company, and the interest
and payments thereon. Any failure so to record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Company hereunder
to pay any amount owing with respect to the Loans or any Letter of Credit.

        (b)   Upon the request of any Lender made through the Administrative
Agent, the Loans made by such Lender may be evidenced by a Note, instead of or
in addition to loan accounts. Each such Lender shall record on the schedule
annexed to its Note the date, amount and maturity of each Loan made by it and
the amount and Applicable Currency of each payment of principal made by the
Company with respect thereto. Each such Lender is irrevocably authorized by the
Company to make such recordation on its Note, and each Lender's record shall be
conclusive absent manifest error; provided that the failure of a Lender to make,
or an error in making, a notation thereon with respect to any Loan shall not
limit or otherwise affect the obligations of the Company hereunder or under such
Lender's Note.

        2.03    Procedure for Borrowing.    (a) Each Borrowing (other than an
L/C Advance) shall be made upon the Company's irrevocable notice delivered to
the Administrative Agent in the form of a Notice of Borrowing (which notice must
be received by the Administrative Agent prior to 12:00 noon (i) three Business
Days prior to the requested Borrowing Date, in the case of Offshore Rate Loans
denominated in Dollars, (ii) four Business Days prior to the requested Borrowing
Date, in the case of Offshore Currency Loans, and (iii) on the requested
Borrowing Date, in the case of Base Rate Loans), specifying:

        (A)  the amount of such Borrowing, which shall be in an aggregate
minimum amount of (1) in the case of a Borrowing of Base Rate Loans, $500,000 or
any multiple of $100,000 in excess thereof, (2) in the case of a Borrowing of
Offshore Rate Loans denominated in Dollars, $1,000,000 or any multiple of
$500,000, and (3) in the case of Offshore Currency Loans, $1,000,000 or any
multiple of 500,000 units of the Applicable Currency in excess thereof;

        (B)  the requested Borrowing Date, which shall be a Business Day;

        (C)  the Type of Loans comprising such Borrowing and in the case of an
Offshore Rate Loan, the Applicable Currency;

        (D)  with respect to Offshore Rate Loans, the duration of the Interest
Period applicable to such Loans included in such notice; provided that if such
Notice of Borrowing fails to specify the duration of the Interest Period for any
Borrowing comprised of Offshore Rate Loans, such Interest Period shall be one
month; and

        (E)  wire instructions pursuant to which the proceeds of such Borrowing
are to be disbursed.

        (b)   The Administrative Agent will promptly notify each Lender of its
receipt of any Notice of Borrowing and of the amount of such Lender's Pro Rata
Share of that Borrowing.

        (c)   Each Lender will make the amount of its Pro Rata Share of each
Borrowing available to the Administrative Agent for the account of the Company
at the Administrative Agent's Payment Office on the Borrowing Date requested by
the Company in Same Day Funds and in the requested currency (i) in the case of a
Borrowing comprised of Loans in Dollars, by 2:00 p.m., and (ii) in the case of a

18

--------------------------------------------------------------------------------




Borrowing comprised of Offshore Currency Loans, by such time as the
Administrative Agent may specify. The aggregate of the amounts made available to
the Administrative Agent by the Lenders will promptly thereafter be made
available to the Company pursuant to the wire instructions set forth in the
applicable Notice of Borrowing in like funds as received by the Administrative
Agent.

        (d)   After giving effect to any Borrowing or any conversion or
continuation of Loans pursuant to Section 2.04, unless the Administrative Agent
shall otherwise consent, there may not be more than 10 different Interest
Periods in effect.

        (e)   The Company hereby authorizes the Lenders and the Administrative
Agent to accept Notices of Borrowing based on telephonic notices made by any
Person that the Administrative Agent or any Lender in good faith believes to be
acting on behalf of the Company. The Company agrees to deliver promptly to the
Administrative Agent a written confirmation of each telephonic notice, signed by
a Responsible Officer or an authorized designee. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

        2.04    Conversion and Continuation Elections.    (a) The Company may,
upon irrevocable notice to the Administrative Agent in accordance with
subsection 2.04(b):

        (i)    elect, as of any Business Day, in the case of Base Rate Loans, or
as of the last day of the applicable Interest Period, in the case of Offshore
Rate Loans, to convert Loans (or any part thereof in an amount not less than
$500,000 or that is in an integral multiple of $100,000 in excess thereof) into
Loans of any other Type; or

        (ii)   elect as of the last day of the applicable Interest Period, to
continue Offshore Rate Loans having Interest Periods expiring on such day (or
any part thereof in an amount not less than $500,000, or that is in an integral
multiple of $100,000 in excess thereof);

provided that if at any time the aggregate amount of Offshore Rate Loans
denominated in Dollars in respect of any Borrowing is reduced, by payment,
prepayment, or conversion of part thereof to be less than $500,000, such
Offshore Rate Loans denominated in Dollars shall automatically convert into Base
Rate Loans, and on and after such date the right of the Company to continue such
Loans as, and convert such Loans into, Offshore Rate Loans shall terminate.

        (b)   The Company shall deliver a Notice of Borrowing to be received by
the Administrative Agent not later than 12:00 noon at least (i) three Business
Days in advance of the applicable Conversion/Continuation Date, if the relevant
Loans are to be converted into or continued as Offshore Rate Loans in Dollars,
(ii) four Business Days in advance of the Conversion/Continuation Date, if the
relevant Loans are to be converted into or continued as Offshore Currency Loans,
and (iii) on the Conversion/Continuation Date, if the relevant Loans are to be
converted into Base Rate Loans, specifying:

        (A)  the proposed Conversion/Continuation Date;

        (B)  the aggregate amount of Loans to be converted or continued;

        (C)  the Type of Loans resulting from the proposed conversion or
continuation and in the case of an Offshore Rate Loan, the Applicable Currency;
and

        (D)  other than in the case of conversions into Base Rate Loans, the
duration of the requested Interest Period.

        (c)   If upon the expiration of any Interest Period applicable to
Offshore Rate Loans denominated in Dollars, the Company has failed to timely
select a new Interest Period to be applicable to such Offshore Rate Loans, or if
any Default or Event of Default then exists, the Company shall be deemed to have
elected to convert such Offshore Rate Loans into Base Rate Loans effective as of
the expiration date of such Interest Period. If the Company has failed to select
a new Interest Period to be

19

--------------------------------------------------------------------------------



applicable to Offshore Currency Loans prior to the fourth Business Day in
advance of the expiration date of the current Interest Period applicable thereto
as provided in subsection 2.04(b), or if any Default or Event of Default shall
then exist, subject to the provisions of subsection 2.06(d), the Company shall
be deemed to have elected to continue such Offshore Currency Loans for a
one-month Interest Period.

        (d)   The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Borrowing, or, if no timely notice is provided by the
Company, the Administrative Agent will promptly notify each Lender of the
details of any automatic conversion. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Loans, with respect to which the notice was given, held by each Lender.

        (e)   Unless the Required Lenders otherwise consent, during the
existence of a Default or Event of Default, the Company may not elect to have a
Loan in Dollars converted into or continued as an Offshore Rate Loan in Dollars,
or an Offshore Currency Loan continued on the basis of an Interest Period
exceeding one month.

        (f)    The Company hereby authorizes the Lenders and the Administrative
Agent to accept Notices of Conversion/Continuation based on telephonic notices
made by any Person the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Company. The Company agrees to deliver promptly to
the Administrative Agent a written confirmation of each telephonic notice,
signed by a Responsible Officer. If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error.

        2.05    The Swing Line Loans.    (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees to make Swing Line Loans to the Company
denominated in Dollars or in an Offshore Currency from time to time prior to the
Termination Date in an aggregate principal amount at any one time outstanding
not to exceed a Dollar Equivalent of $20,000,000; provided that (i) after giving
effect to any Swing Line Loan, the Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations at such time shall not exceed the Aggregate
Commitment at such time, (ii) the Swing Line Lender shall not be required to
make a Swing Line Loan to refinance an outstanding Swing Line Loan, (iii) the
Effective Amount of all outstanding Offshore Currency Loans plus the Effective
Amount of all outstanding Swing Line Loans denominated in Offshore Currencies
shall not exceed the Offshore Currency Loan Sublimit and (iv) notwithstanding
Section 2.01, the aggregate amount of the Revolving Loans and Swing Line Loans
of the Swing Line Lender, plus the participation of the Swing Line Lender in the
Dollar Equivalent of the Effective Amount of all L/C Obligations, may exceed
JPMorgan's Commitment so long as the condition set forth in the previous proviso
is satisfied. Prior to the Termination Date, the Company may use the Swing Line
Commitment by borrowing, prepaying the Swing Line Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. All Swing
Line Loans denominated in Dollars shall bear interest at the Base Rate and shall
not be entitled to be converted into Loans that bear interest at any other rate.
Each Swing Line Loan denominated in an Offshore Currency shall bear interest at
a rate separately agreed to by the Company and the Swing Line Lender; provided
that upon the purchase by the Lenders of participating interests in such Swing
Line Loan pursuant to clause (e) below, such Swing Line Loan shall be
redenominated in Dollars on the basis of the Spot Rate and shall thereafter bear
interest at the Base Rate.

        (b)   The Company may borrow under the Swing Line Commitment on any
Business Day until the Termination Date; provided that the Company shall give
the Swing Line Lender irrevocable written notice signed by a Responsible Officer
or an authorized designee (which notice must be received by the Swing Line
Lender prior to (i) 2:00 p.m. on the requested borrowing date, in the case of a
Swing Line Loan denominated in Dollars, or (ii) 10:30 a.m. three Business Days
prior to the requested borrowing date, in the case of a Swing Line Loan
denominated in an Offshore Currency (or, in each case, such

20

--------------------------------------------------------------------------------




other time as the Swing Line Lender and the Company may agree)) with a copy to
the Administrative Agent specifying the amount of the requested Swing Line Loan,
which shall be in a minimum amount of $250,000 and an integral multiple of
(x) if denominated in Dollars, $250,000, or (y) if denominated in an Offshore
Currency, 250,000 units of such currency. The proceeds of the Swing Line Loan
will be made available by the Swing Line Lender to the Company in immediately
available funds at the office of the Swing Line Lender by 4:00 p.m. on the
requested date of borrowing. The Company may, at any time and from time to time
on any Business Day, prepay the Swing Line Loans, in whole or in part, without
premium or penalty, by notifying the Swing Line Lender, prior to 3:00 p.m.
(A) in the case of a Swing Line Loan denominated in Dollars, on the date of
prepayment, and (B) in the case of a Swing Line Loan denominated in an Offshore
Currency, three Business Days prior to the date of prepayment, of the date,
amount and currency of prepayment, with a copy to the Administrative Agent. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein. Partial prepayments shall be in a minimum
amount of $250,000 and an integral multiple of (1) if denominated in Dollars,
$250,000, and (2) if denominated in an Offshore Currency, 250,000 units of such
currency.

        (c)   If any Swing Line Loan shall remain outstanding at 11:00 a.m. on
the earlier of (i) the 15th day following the date of such Swing Line Loan and
(ii) the last day of a calendar month following the date of such Swing Line Loan
(so long as such day is at least two Business Days after such Swingline Loan is
made), and if by such time on such earlier day the Administrative Agent shall
have received neither (x) a Notice of Borrowing delivered by the Company
pursuant to Section 2.03 requesting that Revolving Loans be made pursuant to
Section 2.01 on the immediately succeeding Business Day in an amount at least
equal to the principal amount of such Swing Line Loan nor (y) any other notice
satisfactory to the Administrative Agent indicating the Company's intent to
repay such Swing Line Loan on or before the immediately succeeding Business Day
with funds obtained from other sources, then on such Business Day the Swing Line
Lender shall (and on any Business Day the Swing Line Lender in its sole
discretion may), on behalf of the Company (which hereby irrevocably directs the
Swing Line Lender to act on its behalf) request the Administrative Agent to
notify each Lender to make a Revolving Loan that is (A) in an amount equal to
such Lender's Pro Rata Share of the amount of such Swing Line Loan and
(B) denominated in the Applicable Currency of such Swing Line Loan; provided
that, if such Swing Line Loan is denominated in an Additional Offshore Currency
for which a Borrowing of Revolving Loans would be unavailable pursuant to
Section 2.06(c), such Swing Line Loan shall be redenominated in Dollars on the
basis of the Spot Rate prior to the making of such Revolving Loans by the
Lenders. Unless any of the events described in subsection 9.01(f) or (g) shall
have occurred with respect to the Company (in which event the procedures of
clause (e) of this Section 2.05 shall apply) each Lender shall make the proceeds
of its Revolving Loan available to the Administrative Agent for the account of
the Swing Line Lender at the Administrative Agent's Payment Office in
immediately available funds prior to 1:00 p.m. on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Loans
shall be immediately applied to repay the outstanding Swing Line Loans.
Effective on the day such Revolving Loans are made, the portion of the Swing
Line Loans so paid shall no longer be outstanding as Swing Line Loans. The
Company shall pay to the Swing Line Lender in the Applicable Currency, promptly
following the Swing Line Lender's demand, the amount of its outstanding Swing
Line Loans to the extent amounts received from the Lenders are not sufficient to
repay in full such outstanding Swing Line Loans.

        (d)   Notwithstanding anything herein to the contrary, the Swing Line
Lender (i) shall not be obligated to make any Swing Line Loan if the conditions
set forth in Article V have not been satisfied and (ii) shall not make any
requested Swing Line Loan if, prior to 3:00 p.m. on the date of such requested
Swing Line Loan, it has received a written notice from the Administrative Agent
or any Lender directing it not to make further Swing Line Loans because one or
more of the conditions specified in Article V are not then satisfied.

21

--------------------------------------------------------------------------------



        (e)   If prior to the making of a Revolving Loan required to be made
pursuant to subsection 2.05(c) an Event of Default described in
subsection 9.01(f) or 9.01(g) shall have occurred and be continuing with respect
to the Company, each Lender will, on the date such Revolving Loan was to have
been made pursuant to the notice described in subsection 2.05(b), purchase a
participating interest in each outstanding Swing Line Loans in an amount equal
to its Pro Rata Share of the Effective Amount of such Swing Line Loan; provided
that, if such Swing Line Loan is denominated in an Additional Offshore Currency
that would be unavailable for a Borrowing of Revolving Loans pursuant to
Section 2.06(c), such Swing Line Loan shall be redenominated in Dollars on the
basis of the Spot Rate immediately prior to such purchase. Each Lender will
immediately transfer to the Administrative Agent for the benefit of the Swing
Line Lender the amount of its participation in immediately available funds in
the Applicable Currency.

        (f)    Whenever, at any time after a Lender has purchased a
participating interest in a Swing Line Loan, the Swing Line Lender receives any
payment on account thereof, the Swing Line Lender will distribute to the
Administrative Agent for delivery to each Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender's participating interest was
outstanding and funded) and in the Applicable Currency; provided that in the
event that such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Administrative Agent for delivery to
the Swing Line Lender any portion thereof previously distributed by the Swing
Line Lender to it.

        (g)   Each Lender's obligation to make the Revolving Loans referred to
in subsection 2.05(c) and to purchase participating interests pursuant to
subsection 2.05(e) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Lender or the Company may have against the
Swing Line Lender, the Company or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default,
(iii) any adverse change in the condition (financial or otherwise) of the
Company, (iv) any breach of this Agreement or any other Loan Document by the
Company, any Subsidiary or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

        2.06    Utilization of Commitments in Offshore Currencies.    

        (a)   The Administrative Agent will determine the Dollar Equivalent
amount with respect to any (i) Borrowing comprised of Offshore Currency Loans as
of the requested Borrowing Date, (ii) Swing Line Loan denominated in an Offshore
Currency, (iii) outstanding Offshore Currency Loans and outstanding Swing Line
Loans denominated in Offshore Currencies as of the last Business Day of each
calendar quarter and (iv) outstanding Offshore Currency Loans and outstanding
Swing Line Loans denominated in Offshore Currencies as of any redenomination
date pursuant to this Section 2.06 or Section 4.05 (each such date under
clauses (i) through (iv), a "Computation Date"). Upon receipt of any Notice of
Borrowing, the Administrative Agent will promptly notify each Revolving Lender
thereof and of the amount of such Lender's Pro Rata Share of the applicable
Borrowing. In the case of a Borrowing comprised of Offshore Currency Loans, the
related Notice of Borrowing will provide the approximate amount of each Lender's
Pro Rata Share of such Borrowing, and the Administrative Agent will, upon the
determination of the Dollar Equivalent amount of the Borrowing as specified in
such Notice of Borrowing, promptly notify each Lender of the exact amount of
such Lender's Pro Rata Share of such Borrowing.

        (b)   The Company shall be entitled to request that Revolving Loans
hereunder also be permitted to be made in any other lawful currency constituting
a eurocurrency (excluding Dollars), in addition to the eurocurrencies specified
in the definition of "Designated Offshore Currency", that in the opinion of the
Required Lenders is at such time freely traded in the offshore interbank foreign
exchange markets and is freely transferable and freely convertible into Dollars
(an "Additional Offshore Currency"). The

22

--------------------------------------------------------------------------------




Company shall deliver to the Administrative Agent any request for designation of
an Additional Offshore Currency in accordance with Section 11.02, to be received
by the Administrative Agent not later than 11:00 a.m. at least ten Business Days
in advance of the date of any Borrowing hereunder proposed to be made in such
Additional Offshore Currency. Upon receipt of any such request the
Administrative Agent will promptly notify the Lenders thereof, and each Lender
will use its best efforts to respond to such request within two Business Days of
receipt thereof and any failure to respond in such time period shall be deemed
to be a rejection thereof. Each Lender may grant or accept such request in its
sole discretion. The Administrative Agent will promptly notify the Company of
the acceptance or rejection of any such request.

        (c)   In the case of a proposed Borrowing comprised of Loans denominated
in an Additional Offshore Currency, the Lenders shall be under no obligation to
make Offshore Currency Loans in the requested Additional Offshore Currency as
part of such Borrowing if the Administrative Agent has received notice from any
Lender by 2:00 p.m. four Business Days prior to the day of such Borrowing that
such Lender cannot provide Loans in the requested Additional Offshore Currency,
in which event the Administrative Agent will give notice to the Company and the
Lenders no later than 9:30 a.m. on the third Business Day prior to the requested
date of such Borrowing that the Borrowing in the requested Additional Offshore
Currency is not then available to all Lenders. If the Administrative Agent shall
have so notified the Company that any such Borrowing in a requested Additional
Offshore Currency is not then available, the Company may, by notice to the
Administrative Agent not later than 10:30 a.m. three Business Days prior to the
requested date of such Borrowing, withdraw the Notice of Borrowing relating to
such requested Borrowing. If, prior to such time, the Company withdraws such
Notice of Borrowing, the Borrowing requested therein shall not occur and the
Administrative Agent will promptly so notify each Lender. If, prior to such
time, the Company does not withdraw such Notice of Borrowing and does not
request the making of a Swing Line Loan in such Additional Offshore Currency,
the Administrative Agent will promptly so notify each Lender and such Notice of
Borrowing shall be deemed to be a Notice of Borrowing that requests a Borrowing
comprised of Base Rate Loans in an aggregate amount equal to the amount of the
originally requested Borrowing as expressed in Dollars in such Notice of
Borrowing, and in such notice by the Administrative Agent to each Lender the
Administrative Agent will state such aggregate amount of such Borrowing in
Dollars and such Lender's Pro Rata Share thereof.

        (d)   In the case of a proposed continuation of Offshore Currency Loans
for an additional Interest Period pursuant to Section 2.04, the Lenders shall be
under no obligation to continue such Offshore Currency Loans if the
Administrative Agent has received notice from any of the Lenders by 4:00 p.m.
three Business Days prior to the day of such continuation that such Lender
cannot continue to provide Loans in the Offshore Currency, in which event the
Administrative Agent will give notice to the Company not later than 9:00 a.m. on
the second Business Day prior to the requested date of such continuation that
the continuation of such Offshore Currency Loans in the Offshore Currency is not
then available, and notice thereof also will be given promptly by the
Administrative Agent to the Lenders. If the Administrative Agent shall have so
notified the Company that any such continuation of Offshore Currency Loans is
not then available, any Notice of Borrowing with respect thereto shall be deemed
withdrawn and such Offshore Currency Loans shall be redenominated into Base Rate
Loans in Dollars with effect from the last day of the Interest Period with
respect to any such Offshore Currency Loans. The Administrative Agent will
promptly notify the Company and the Lenders of any such redenomination and in
such notice by the Administrative Agent to each Lender the Administrative Agent
will state the aggregate Dollar Equivalent amount of the redenominated Offshore
Currency Loans as of the Computation Date with respect thereto and such Lender's
Pro Rata Share thereof.

        (e)   Notwithstanding anything herein to the contrary, during the
existence of a Default or an Event of Default, upon the request of the Required
Lenders, all or any part of any outstanding Offshore Currency Loans shall be
redenominated and converted into Base Rate Loans in Dollars with

23

--------------------------------------------------------------------------------




effect from the last day of the Interest Period with respect to any such
Offshore Currency Loans. The Administrative Agent will promptly notify the
Company of any such redenomination and conversion request.

        2.07    Voluntary Termination or Reduction of Revolving Loan
Commitments.    (a) The Company may, upon not less than five Business Days'
prior notice to the Administrative Agent, terminate the Commitments, or
permanently reduce the Commitments by an aggregate minimum amount of $5,000,000
or any multiple of $1,000,000 in excess thereof; unless, after giving effect
thereto and to any prepayments of Loans made on the effective date thereof,
(a) the then outstanding Dollar Equivalent Effective Amount of all Revolving
Loans, Swing Line Loans and L/C Obligations together would exceed the amount of
the Aggregate Commitment then in effect, (b) the Effective Amount of all L/C
Obligations then outstanding would exceed the L/C Commitment or (c) the sum of
the Effective Amount of all outstanding Offshore Currency Loans and the
Effective Amount of all outstanding Swing Line Loans would exceed the Offshore
Currency Loan Sublimit. Once reduced in accordance with this Section, the
Commitments may not be increased. Any reduction of the Commitments shall be
applied to each Lender according to its Pro Rata Share. If and to the extent
specified by the Company in the notice to the Administrative Agent, some or all
of the reduction in the Aggregate Commitment shall be applied to reduce the L/C
Commitment and/or the Offshore Currency Loan Sublimit. All accrued commitment
fees and letter of credit fees to, but not including, the effective date of any
reduction or termination of Commitments, shall be paid on the effective date of
such reduction or termination.

        (b)   At no time shall the Swing Line Commitment exceed the Aggregate
Commitment, and any reduction of the Aggregate Commitment which reduces the
Aggregate Commitment below the then-current amount of the Swing Line Commitment
shall result in an automatic corresponding reduction of the Swing Line
Commitment to the amount of the Aggregate Commitment, as so reduced, without any
action on the part of the Swing Line Lender. At no time shall the Swing Line
Commitment exceed the Commitment of the Swing Line Lender, and any reduction of
the Aggregate Commitment which reduces the Commitment of the Swing Line Lender
below the then-current amount of the Swing Line Commitment shall result in an
automatic corresponding reduction of the Swing Line Commitment to the amount of
the Commitment of the Swing Line Lender, as so reduced, without any action on
the part of the Swing Line Lender.

        2.08    Prepayments.    (a) Subject to Section 4.04, the Company may, at
any time or from time to time, upon not less than four Business Days'
irrevocable notice to the Administrative Agent in the case of Offshore Rate
Loans, and not later than 12:00 noon on the prepayment date, in the case of Base
Rate Loans, prepay Revolving Loans ratably among the Lenders in whole or in
part, in minimum Dollar Equivalent amounts of $500,000 or any Dollar Equivalent
multiple of $100,000 in excess thereof. Such notice of prepayment shall specify
the date and amount of such prepayment and whether such prepayment is of Base
Rate Loans or Offshore Rate Loans, or any combination thereof, and the
Applicable Currency. Such notice shall not thereafter be revocable by the
Company and the Administrative Agent will promptly notify each Lender of its
receipt of any such notice, and of such Lender's Pro Rata Share of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together, in the case of Offshore Rate
Loans, with accrued interest to each such date on the amount prepaid and any
amounts required pursuant to Section 4.04.

        (b)   Subject to Section 4.04, if on any Computation Date the
Administrative Agent shall have determined that the Dollar Equivalent Effective
Amount of all Loans then outstanding exceeds the combined Commitments of the
Lenders by more than $250,000 due to a change in applicable rates of exchange
between Dollars and the Offshore Currency, then the Administrative Agent may and
at the direction of the Required Lenders shall give notice to the Company that a
prepayment is required under this Section, and the Company agrees thereupon to
promptly (but in no event later than three

24

--------------------------------------------------------------------------------




Business Days following receipt of such notice) make prepayments of Loans such
that, after giving effect to all such prepayments, the Effective Amount of all
Loans plus the Effective Amount of L/C Obligations does not exceed the combined
Commitments.

        (c)   Subject to Section 4.04, if on any date the Effective Amount of
all Revolving Loans and Swing Line Loans then outstanding plus the Effective
Amount of all L/C Obligations exceeds the Aggregate Commitment, the Company
shall immediately, and without notice or demand, prepay the outstanding
principal amount of the Revolving Loans and L/C Advances by an amount equal to
the applicable excess.

        2.09    Repayment.    The Company shall repay to the Lenders on the
Termination Date the aggregate principal amount of Loans outstanding on such
date.

        2.10    Interest.    (a) Each Revolving Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to (i) the Offshore Rate or the Base Rate, as the case may
be (and subject to the Company's right to convert to other Types of Loans under
Section 2.04), plus (ii) in the case of Offshore Rate Loans, (x) the Applicable
Margin and (y) if such Loans are Offshore Currency Loans, the Associated Costs
Rate, if applicable.

        (b)   Interest on each Loan shall be paid in arrears on each Interest
Payment Date. During the existence of any Event of Default, interest on all
Loans shall be paid on demand of the Administrative Agent (or the Administrative
Agent at the request or with the consent of the Required Lenders).

        (c)   Notwithstanding subsection 2.10(a), while any Event of Default
under subsection 9.01(a) exists, after acceleration or, upon request of the
Required Lenders during the existence of any other Event of Default, the Company
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the amount of all outstanding Obligations, at a rate
per annum (the "Default Rate") which is determined by adding 2% per annum to the
applicable interest rate otherwise then in effect for such Obligations; provided
that on and after the expiration of any Interest Period applicable to any
Offshore Rate Loan outstanding on the date of occurrence of such Event of
Default or acceleration, the principal amount of such Loan shall, during the
continuation of such Event of Default or after acceleration, bear interest at a
rate per annum equal to the Base Rate plus the Applicable Margin plus 2%. The
Administrative Agent will use reasonable efforts to give the Company notice of
the imposition of the Default Rate; provided that the failure of the
Administrative Agent to give such notice shall not affect the Company's
obligations to pay the Default Rate.

        (d)   Anything herein to the contrary notwithstanding, the obligations
of the Company to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Company shall pay such Lender interest at the highest rate permitted
by applicable law.

        2.11    Fees.    In addition to certain fees described in Section 3.08:

        (a)   Agent's and JPMSI's Fees.    The Company shall pay such fees to
the Administrative Agent and JPMSI as are required by the letter agreement
between the Company, the Administrative Agent and JPMSI dated June 6, 2007 (the
"Agent Fee Letter").

        (b)   Facility Fees.    The Company shall pay to the Administrative
Agent for the account of each Lender a facility fee on the average daily amount
of such Lender's Commitment (regardless of usage), computed on a quarterly basis
in arrears on the last Business Day of each calendar quarter, equal to the
Applicable Facility Fee Percentage. For purposes of calculating utilization
under this subsection, the Commitments shall be deemed used to the extent of the
Effective Amount of Revolving Loans then

25

--------------------------------------------------------------------------------




outstanding plus the Effective Amount of L/C Obligations then outstanding, and
shall not be deemed used by a Lender's Pro Rata Share of Swing Line Loans. Such
facility fee shall accrue from the Effective Date to the Termination Date and
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter, commencing on September 30, 2007, through the Termination
Date, with the final payment to be made on the Termination Date; provided that,
in connection with any reduction or termination of Commitments under
Section 2.07 or an increase of Commitments under Section 2.17, the accrued
facility fee calculated for the period ending on such date shall also be paid on
the date of such reduction or termination, with the following quarterly payment
being calculated on the basis of the period from such reduction or termination
date to such quarterly payment date. The facility fees provided in this
subsection shall accrue at all times after the above-mentioned commencement
date, including at any time during which one or more conditions in Article V are
not met.

        2.12    Computation of Fees and Interest.    (a) All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
interest being paid than if computed on the basis of a 365/366-day year);
provided that computations of interest for Offshore Currency Loans will be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed if that is the market standard for the applicable Offshore Currency.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.

        (b)   For purposes of determining utilization of each Lender's
Commitment in order to calculate the facility fees due under subsection 2.11(b)
and whether or not utilization-based additions to the Base Rate and the
Applicable Margin are applicable, the amount of any outstanding Revolving Loan
which is an Offshore Currency Loan on any date shall be determined based upon
the Dollar Equivalent amount as of the most recent Computation Date with respect
to such Offshore Currency Loan.

        (c)   Each determination of an interest rate or a Dollar Equivalent
amount by the Administrative Agent shall be conclusive and binding on the
Company and the Lenders in the absence of manifest error. The Administrative
Agent will, at the request of the Company or any Lender, deliver to the Company
or such Lender, as the case may be, a statement showing the quotations used by
the Administrative Agent in determining any interest rate or Dollar Equivalent
amount.

        2.13    Payments by the Company.    

        (a)   All payments to be made by the Company shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Company shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent's Payment Office,
and, with respect to principal of, interest on, and any other amounts relating
to, any Offshore Currency Loan, shall be made in the Offshore Currency in which
such Loan is denominated or payable, and, with respect to all other amounts
payable hereunder, shall be made in Dollars. Such payments shall be made in Same
Day Funds, and (i) in the case of Offshore Currency payments, no later than such
time on the dates specified herein as may be determined by the Administrative
Agent to be necessary for such payment to be credited on such date in accordance
with normal banking procedures in the place of payment, and (ii) in the case of
any Dollar payments, no later than 11:00 a.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as expressly provided herein) of such principal,
interest, fees or other amounts, in like funds as received. Any payment which is
received by the Administrative Agent later than 11:00 a.m. or later than the
time specified by the Administrative Agent as provided in clause (i) above (in
the case of Offshore Currency payments), shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue.

26

--------------------------------------------------------------------------------





        (b)   Subject to the provisions set forth in the definition of "Interest
Period" herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

        (c)   Unless the Administrative Agent receives notice from the Company
prior to the date on which any payment is due to the Lenders that the Company
will not make such payment in full as and when required, the Administrative
Agent may assume that the Company has made such payment in full to the
Administrative Agent on such date in Same Day Funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent the Company has not made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate or, in the case of a payment in an Offshore Currency, the
Overnight Rate, for each day from the date such amount is distributed to such
Lender until the date repaid.

        2.14    Payments by the Lenders to the Administrative Agent.    (a)
Unless the Administrative Agent receives notice from a Lender on or prior to the
Effective Date or, with respect to any Borrowing after the Effective Date, at
least one Business Day prior to the date of such Borrowing, that such Lender
will not make available as and when required hereunder to the Administrative
Agent for the account of the Company the amount of that Lender's Pro Rata Share
of the Borrowing, the Administrative Agent may assume that each Lender has made
such amount available to the Administrative Agent in Same Day Funds on the
Borrowing Date and the Administrative Agent may (but shall not be so required),
in reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to the Administrative Agent in Same Day Funds and the
Administrative Agent in such circumstance has made available to the Company such
amount, that Lender shall on the Business Day following such Borrowing Date make
such amount available to the Administrative Agent, together with interest at the
Federal Funds Rate, or, in the case of a payment in an Offshore Currency, the
Overnight Rate, for each day during such period, together with any overdraft or
similar costs incurred by the Administrative Agent as the result of the failure
of such Lender to make such funds available to the Administrative Agent. A
notice of the Administrative Agent submitted to any Lender with respect to
amounts owing under this subsection (a) shall be conclusive absent manifest
error. If such amount is so made available, such payment to the Administrative
Agent shall constitute such Lender's Revolving Loan on the date of Borrowing for
all purposes of this Agreement. If such amount is not made available to the
Administrative Agent on the Business Day following the Borrowing Date, the
Administrative Agent will notify the Company of such failure to fund and, upon
demand by the Administrative Agent, the Company shall pay such amount to the
Administrative Agent for the Administrative Agent's account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.

        (b)   The failure of any Lender to make any Loan on any Borrowing Date
shall not relieve any other Lender of any obligation hereunder to make a Loan on
such Borrowing Date, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any Borrowing
Date.

        2.15    Sharing of Payments, Etc.    If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Revolving
Loans made by it any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder), such Lender shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Lenders such participations in the Revolving Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter

27

--------------------------------------------------------------------------------




recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender's ratable share (according to the proportion of (i) the amount of such
paying Lender's required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Company
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 11.10) with respect to
such participation as fully as if such Lender were the direct creditor of the
Company in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments.

        2.16    Subsidiary Guaranty.    All obligations of the Company under
this Agreement and all other Loan Documents shall be unconditionally guaranteed
by the Guarantors pursuant to the Subsidiary Guaranty.

        2.17    Increase in Commitments; Additional Lenders.    (a) The Company
may, upon at least 10 Business Days' notice to the Administrative Agent (of
which notice the Administrative Agent shall promptly provide a copy to the
Lenders); provided that the Company has not previously terminated all or any
portion of the Commitments pursuant to Section 2.07 hereof; and provided,
further, that before and after giving effect to the Commitment Increase (as
defined below) no Event of Default has occurred and is continuing or would
result therefrom, propose to increase the Commitments (the aggregate amount of
any such increase, the "Commitment Increase"), to be allocated among the Lenders
in a manner mutually acceptable to the Company and the Administrative Agent.
Each requested Commitment Increase shall be in an aggregate minimum amount of
$25,000,000 or any multiple of $1,000,000 in excess thereof; provided that
(i) the Company shall not be permitted to make more than one request for a
Commitment Increase during any fiscal year of the Company and (ii) the aggregate
amount of all such increases shall not exceed $150,000,000.

        (b)   The Company, with the consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed prior to the occurrence and
continuance of an Event of Default or a Default), but without the consent of any
other Lenders, may designate one or more other banks or other financial
institutions (which may be, but need not be, one or more of the existing
Lenders; and for greater certainty, no existing Lender shall have any obligation
to increase its Commitment) which at the time agree in the case of any such bank
or financial institution that is an existing Lender to increase its applicable
Commitment and, in the case of any other such bank or financial institution
(each an "Additional Lender"), to become a party to this Agreement. The sum of
the increases in the Commitments of the existing Lenders pursuant to this
subsection (b) plus the Commitments of the Additional Lenders shall not in the
aggregate exceed the amount of the Commitment Increase.

        (c)   An increase in the Commitments pursuant to this Section 2.17 shall
become effective upon the receipt by the Administrative Agent of an agreement in
form and substance satisfactory to the Administrative Agent signed by the
Company, by each Additional Lender and by each other Lender whose Commitment is
to be increased, setting forth the new Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Company
with respect to the Commitment Increase as the Administrative Agent may
reasonably request, if any.

        (d)   Upon the effectiveness of a Commitment Increase pursuant to this
Section 2.17, the Commitment amounts set forth on Schedule 2.01 shall be deemed
amended, reflecting the increases of the Commitments of existing Lenders and the
addition of the new Commitments of the Additional

28

--------------------------------------------------------------------------------




Lenders, if any. Concurrently with the effectiveness of such increase and any
additional extension of credit in connection therewith, each Lender shall fund
its Pro Rata Share of the outstanding Revolving Loans, Swing Loans and overdue
L/C Obligations relating to L/C Advances, if any, to the Administrative Agent,
so that after giving effect thereto each Lender, including the Additional
Lenders, if any, holds its Pro Rata Share of the outstanding Revolving Loans,
Swing Loans and L/C Obligations relating to each Loan to which it is a party,
and the Company shall pay to each Lender all amounts due under Article IV hereof
as a result of any prepayment of any outstanding Offshore Rate Loans resulting
from any Lender's funding of Loans previously funded by other Lenders.


ARTICLE III

THE LETTERS OF CREDIT


        3.01    The Letter of Credit Subfacility.    (a) On the terms and
conditions set forth herein (i) each Issuer agrees, (A) from time to time on any
Business Day, during the period from the Effective Date to the day which is five
days prior to the Termination Date, to issue Letters of Credit for the account
of the Company and to amend or renew Letters of Credit previously issued by it,
in accordance with subsections 3.02(c) and 3.02(d), and (B) to honor drafts
under the Letters of Credit; and (ii) the Lenders severally agree to participate
in Letters of Credit Issued for the account of the Company; provided that (x) no
Issuer shall be obligated to Issue, and no Lender shall be obligated to
participate in, any Letter of Credit if as of the date of Issuance of such
Letter of Credit (the "Issuance Date") (1) the Effective Amount of all L/C
Obligations plus the Effective Amount of all Revolving Loans and of all Swing
Line Loans exceeds the Aggregate Commitment, (2) the participation of any Lender
in the Effective Amount of all L/C Obligations plus the Effective Amount of the
Revolving Loans of such Lender and such Lender's Pro Rata Share of any
outstanding Swing Line Loans exceeds such Lender's Commitment or (3) the
Effective Amount of L/C Obligations exceeds the L/C Commitment and (y) no
Existing Letter of Credit may be renewed past the expiry date thereof in effect
on the Effective Date. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company's ability to obtain Letters of Credit
shall be fully revolving, and, accordingly, the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit which
have expired or which have been drawn upon and reimbursed.

        (b)   No Issuer is under any obligation to, and no Issuer shall, Issue
any Letter of Credit if:

        (i)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuer from
Issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the Effective Date, or shall impose upon such Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuer in good faith deems material to it;

        (ii)   such Issuer has received written notice from any Revolving
Lender, the Administrative Agent or the Company, on or prior to the Business Day
prior to the requested date of Issuance of such Letter of Credit, that one or
more of the applicable conditions contained in Article V is not then satisfied;

        (iii)  the expiry date of any requested Letter of Credit is (A) subject
to subsection 3.02(d), more than one year after the date of Issuance, unless the
Required Lenders have approved such expiry date in writing, or (B) after the
date which is five days prior to the Termination Date, unless all of the Lenders
have approved such expiry date in writing;

29

--------------------------------------------------------------------------------



        (iv)  any requested Letter of Credit does not provide for drafts, or is
not otherwise in form and substance acceptable to such Issuer, or the Issuance
of a Letter of Credit shall violate any applicable policies of such Issuer; or

        (v)   such Letter of Credit is in a face amount less than $25,000,
unless such amount is approved by the Administrative Agent and such Issuer, or
is to be denominated in a currency other than Dollars.

        3.02    Issuance, Amendment and Renewal of Letters of Credit.    (a)
Each Letter of Credit shall be issued upon the irrevocable written request of
the Company received by the applicable Issuer (with a copy sent by the Company
to the Administrative Agent) at least three days (or such shorter time as such
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed date of issuance. Each such request for issuance of a Letter of Credit
shall be by facsimile, confirmed immediately in an original writing, in the form
of an L/C Application (or such other form as shall be acceptable to the
applicable Issuer), and shall specify in form and detail satisfactory to such
Issuer: (i) the proposed date of issuance of the Letter of Credit (which shall
be a Business Day); (ii) the face amount of the Letter of Credit; (iii) the
expiry date of the Letter of Credit; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by the beneficiary of the
Letter of Credit in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by the beneficiary in case of any drawing
thereunder; and (vii) such other matters as such Issuer may require.

        (b)   At least two Business Days prior to the Issuance of any Letter of
Credit (or such shorter time as the Administrative Agent may agree in a
particular instance in its sole discretion), the applicable Issuer will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of the L/C Application or L/C Amendment
Application from the Company and, if not, such Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuer has
received notice on or before the Business Day immediately preceding the date
such Issuer is to issue a requested Letter of Credit from the Administrative
Agent (A) directing such Issuer not to issue such Letter of Credit because such
issuance is not then permitted under subsection 3.01(a) as a result of the
limitations set forth in clauses (1) through (3) thereof or
subsection 3.01(b)(ii); or (B) that one or more conditions specified in
Article V are not then satisfied; then, subject to the terms and conditions
hereof, such Issuer shall, on the requested date, Issue a Letter of Credit for
the account of the Company in accordance with such Issuer's usual and customary
business practices.

        (c)   From time to time while a Letter of Credit is outstanding and
prior to the Termination Date, the applicable Issuer will, upon the written
request of the Company received by such Issuer (with a copy sent by the Company
to the Administrative Agent) at least three days (or such shorter time as such
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed date of amendment, amend any Letter of Credit issued by it. Each such
request for amendment of a Letter of Credit shall be made by facsimile,
confirmed immediately in an original writing, made in the form of an L/C
Amendment Application and shall specify in form and detail satisfactory to the
applicable Issuer: (i) the Letter of Credit to be amended; (ii) the proposed
date of amendment of the Letter of Credit (which shall be a Business Day);
(iii) the nature of the proposed amendment; and (iv) such other matters as such
Issuer may require. No Issuer shall be under any obligation to amend any Letter
of Credit if: (A) such Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms of this Agreement; or
(B) the beneficiary of any such Letter of Credit does not accept the proposed
amendment to the Letter of Credit. The Administrative Agent will promptly notify
the Lenders of the receipt by it of any L/C Application or L/C Amendment
Application.

        (d)   The Issuers and the Lenders agree that, while a Letter of Credit
is outstanding and prior to the Termination Date, at the option of the Company
and upon the written request of the Company received by the applicable Issuer
(with a copy sent by the Company to the Administrative Agent) at

30

--------------------------------------------------------------------------------




least five days (or such shorter time as such Issuer may agree in a particular
instance in its sole discretion) prior to the proposed date of notification of
renewal, such Issuer shall be entitled to authorize the automatic renewal of any
Letter of Credit issued by it; provided that any such automatic renewal Letter
of Credit must permit the Issuer to prevent any such extension at least once in
each 12-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such 12-month period to be agreed upon at the time such Letter of Credit
is issued. Each such request for renewal of a Letter of Credit shall be made by
facsimile, confirmed immediately in an original writing, in the form of an L/C
Amendment Application, and shall specify in form and detail satisfactory to the
applicable Issuer: (i) the Letter of Credit to be renewed; (ii) the proposed
date of notification of renewal of such Letter of Credit (which shall be a
Business Day); (iii) the revised expiry date of such Letter of Credit; and
(iv) such other matters as such Issuer may require. No Issuer shall be under any
obligation so to renew any Letter of Credit if: (A) such Issuer would have no
obligation at such time to issue or amend such Letter of Credit in its renewed
form under the terms of this Agreement; or (B) the beneficiary of any such
Letter of Credit does not accept the proposed renewal of the Letter of Credit.
If any outstanding Letter of Credit shall provide that it shall be automatically
renewed unless the beneficiary thereof receives notice from the applicable
Issuer that such Letter of Credit shall not be renewed, and if at the time of
renewal such Issuer would be entitled to authorize the automatic renewal of such
Letter of Credit in accordance with this subsection 3.02(d) upon the request of
the Company but such Issuer shall not have received any L/C Amendment
Application from the Company with respect to such renewal or other written
direction by the Company with respect thereto, such Issuer shall nonetheless be
permitted to allow such Letter of Credit to renew, and the Company and the
Lenders hereby authorize such renewal, and, accordingly, such Issuer shall be
deemed to have received an L/C Amendment Application from the Company requesting
such renewal.

        (e)   Each Issuer may, at its election (or as required by the
Administrative Agent (or the Administrative Agent at the direction of the
Required Lenders)), deliver any notices of termination or other communications
to any applicable Letter of Credit beneficiary or transferee, and take any other
action as necessary or appropriate, at any time and from time to time, in order
to cause the expiry date of such Letter of Credit to be a date not later than
the date which is five days prior to the Termination Date.

        (f)    This Agreement shall control in the event of any conflict with
any L/C-Related Document (other than any Letter of Credit).

        (g)   Each Issuer will also deliver to the Administrative Agent,
concurrently or promptly following its delivery of a Letter of Credit, or
amendment to or renewal of a Letter of Credit, to an advising bank or a
beneficiary, a true and complete copy of each such Letter of Credit or amendment
to or renewal of a Letter of Credit.

        3.03    Risk Participations, Drawings and Reimbursements.    (a)
Immediately upon the Issuance of each Letter of Credit (or, in the case of an
Existing Letter of Credit, on the Effective Date), each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable Issuer a participation in such Letter of Credit and each drawing
thereunder in an amount equal to the product of (i) the Pro Rata Share of such
Lender, times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively. For purposes of
Section 2.01, each Issuance of a Letter of Credit shall be deemed to utilize the
Commitment of each Lender by an amount equal to the amount of such
participation.

        (b)   In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the applicable Issuer will promptly
notify the Company. The Company shall reimburse the applicable Issuer prior to
11:00 a.m. on each date that any amount is paid by such Issuer under any Letter
of Credit (each such date, an "Honor Date"), in an amount equal to the amount so

31

--------------------------------------------------------------------------------




paid by such Issuer. In the event the Company fails to reimburse the applicable
Issuer the full amount of any drawing under any Letter of Credit by 11:00 a.m.
on the Honor Date, such Issuer will promptly notify the Administrative Agent,
and the Administrative Agent will promptly notify each Lender thereof, and the
Company shall be deemed to have requested that Base Rate Loans in an amount
equal to such unreimbursed amount be made by the Revolving Lenders to be
disbursed on the Honor Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Aggregate Commitment and subject to the
conditions set forth in Section 5.02. Any notice given by an Issuer or the
Administrative Agent pursuant to this subsection 3.03(b) may be oral if
immediately confirmed in writing (including by facsimile); provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

        (c)   Each Revolving Lender shall upon any notice pursuant to
subsection 3.03(b) make available to the Administrative Agent for the account of
the relevant Issuer an amount in Dollars and in immediately available funds
equal to its Pro Rata Share of the amount of the drawing, whereupon the
participating Lenders shall (subject to subsection 3.03(d)) each be deemed to
have made a Revolving Loan consisting of a Base Rate Loan to the Company in that
amount. If any Lender so notified fails to make available to the Administrative
Agent for the account of the applicable Issuer the amount of such Lender's Pro
Rata Share of the amount of the drawing by no later than 12:00 noon on the Honor
Date, then interest shall accrue on such Lender's obligation to make such
payment, from the Honor Date to the date such Lender makes such payment, at a
rate per annum equal to the Federal Funds Rate in effect from time to time
during such period. The Administrative Agent will promptly give notice of the
occurrence of the Honor Date, but failure of the Administrative Agent to give
any such notice on the Honor Date or in sufficient time to enable any Lender to
effect such payment on such date shall not relieve such Lender from its
obligations under this Section 3.03 once notice has been provided.

        (d)   With respect to any unreimbursed drawing that is not converted
into Revolving Loans consisting of Base Rate Loans to the Company in whole or in
part, because of the Company's failure to satisfy the conditions set forth in
Section 5.02 or for any other reason, the Company shall be deemed to have
incurred from the applicable Issuer an L/C Borrowing in the Dollar Equivalent of
the amount of such drawing, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at a rate per annum
equal to the Base Rate plus 2.0% per annum, and each Lender's payment to such
Issuer pursuant to subsection 3.03(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 3.03.

        (e)   Each Lender's obligation in accordance with this Agreement to make
the Revolving Loans or L/C Advances, as contemplated by this Section 3.03, as a
result of a drawing under a Letter of Credit, shall be absolute and
unconditional and without recourse to the applicable Issuer and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against such
Issuer, the Company or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default, an Event of Default or a Material
Adverse Effect; or (iii) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that each Lender's
obligation to make Revolving Loans under this Section 3.03 is subject to the
conditions set forth in Section 5.02.

        3.04    Repayment of Participations.    (a) Upon (and only upon) receipt
by the Administrative Agent for the account of an Issuer of immediately
available funds from the Company (i) in reimbursement of any payment made by
such Issuer under the Letter of Credit with respect to which any Lender has paid
the Administrative Agent for the account of such Issuer for such Lender's
participation in the Letter of Credit pursuant to Section 3.03 or (ii) in
payment of interest thereon, the Administrative Agent will promptly pay to each
Lender, in the same funds as those received by the Administrative Agent for the
account of such Issuer, the amount of such Lender's Pro Rata Share of such
funds, and

32

--------------------------------------------------------------------------------




such Issuer shall receive the amount of the Pro Rata Share of such funds of any
Lender that did not so pay the Administrative Agent for the account of such
Issuer.

        (b)   If the Administrative Agent or an Issuer is required at any time
to return to the Company, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of the payments made by
the Company to the Administrative Agent for the account of such Issuer pursuant
to subsection 3.04(a) in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent or such
Issuer the amount of its Pro Rata Share of any amounts so returned by the
Administrative Agent or such Issuer plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent or such Issuer, at a rate per annum equal to the Federal
Funds Rate in effect from time to time.

        3.05    Role of the Issuers.    (a) Each Lender and the Company agree
that, in paying any drawing under a Letter of Credit, the applicable Issuer
shall not have any responsibility to obtain any document (other than any
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document.

        (b)   None of the Administrative Agent, any Related Party thereof, or
any of the respective correspondents, participants or assignees of an Issuer
shall be liable to any Lender for: (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any L/C-Related Document.

        (c)   The Company hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Company's pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. Neither the
Administrative Agent nor any Related Party thereof, nor any of the respective
correspondents, participants or assignees of an Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vii) of
Section 3.06; provided that, anything in such clauses to the contrary
notwithstanding, that the Company may have a claim against an Issuer, and such
Issuer may be liable to the Company, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such Issuer's willful misconduct
or gross negligence or such Issuer's willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a document strictly
complying with the terms and conditions of a Letter of Credit. In furtherance
and not in limitation of the foregoing: (i) an Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) no Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

        3.06    Obligations Absolute.    The obligations of the Company under
this Agreement and any L/C-Related Document to reimburse the applicable Issuer
for a drawing under a Letter of Credit, and to repay any L/C Borrowing and any
drawing under a Letter of Credit converted into Revolving Loans, shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and each such other L/C-Related Document under all
circumstances, including the following:

        (i)    any lack of validity or enforceability of this Agreement or any
L/C-Related Document;

33

--------------------------------------------------------------------------------





        (ii)   any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Company in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from any L/C-Related Document;

        (iii)  the existence of any claim, recoupment, set-off, defense or other
right that the Company may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such Issuer or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
the L/C-Related Documents or any unrelated transaction;

        (iv)  any draft, demand, certificate or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any error, omission, interruption, loss or delay in the transmission
or otherwise of any document required in order to make a drawing under any
Letter of Credit;

        (v)   any error in interpretation of technical terms or any consequence
arising from causes beyond the control of such Issuer;

        (vi)  any payment by such Issuer under any Letter of Credit against
presentation of a document that does not strictly comply with the terms of any
Letter of Credit; or any payment made by such Issuer under any Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, including any arising in connection with any Insolvency
Proceeding;

        (vii) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guarantee, for all or any of the obligations of the Company in respect of any
Letter of Credit; or

        (viii)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or a
guarantor.

        3.07    Cash Collateral Pledge.    Upon (i) the request of the
Administrative Agent or the Required Lenders, (A) if any Event of Default has
occurred and is continuing, or (B) if, as of the Termination Date, any Letters
of Credit may for any reason remain outstanding and partially or wholly undrawn,
or (ii) the termination of the Aggregate Commitment, then the Company shall
immediately Cash Collateralize the L/C Obligations in an amount equal to such
L/C Obligations.

        3.08    Letter of Credit Fees.    (a) The Company shall pay to the
Administrative Agent for the account of each of the Lenders a letter of credit
fee with respect to the Letters of Credit equal to the Applicable Margin times
the average daily maximum amount available to be drawn of the outstanding
Letters of Credit, computed on a quarterly basis in arrears on the last Business
Day of each calendar quarter based upon Letters of Credit outstanding for that
quarter as calculated by the Administrative Agent. Such letter of credit fees
shall be due and payable quarterly in arrears on the last Business Day of each
calendar quarter during which Letters of Credit are outstanding, commencing on
the first such quarterly date to occur after the Effective Date, through the
Termination Date (or such later date upon which the outstanding Letters of
Credit shall expire), with the final payment to be made on the Termination Date
(or such later expiration date).

        (b)   The Company shall pay to the applicable Issuer, for its sole
account, a letter of credit fronting fee for each Letter of Credit Issued by
such Issuer equal to 0.125% per annum of the face amount (or increased or
decreased face amount, as the case may be) of such Letter of Credit. Such Letter
of Credit fronting fee shall be due and payable quarterly in arrears on the last
Business Day of each

34

--------------------------------------------------------------------------------




calendar quarter during which such Letter of Credit is outstanding, commencing
on the first such quarterly date to occur after such Letter of Credit is Issued,
through the Termination Date (or such later date upon which such Letter of
Credit shall expire), with the final payment to be made on the Termination Date
(or such later expiration date).

        (c)   The Company shall pay to the applicable Issuer, for its sole
account, from time to time on demand the normal issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuer relating to letters of credit as from time to time in effect.

        3.09    UCP; ISP.    The Uniform Customs and Practice for Documentary
Credits as published by the International Chamber of Commerce most recently at
the time of issuance of any commercial Letter of Credit shall (unless otherwise
expressly provided in such Letter of Credit) apply to such Letter of Credit, and
the International Standby Practices as published by the International Chamber of
Commerce most recently at the time of issuance of any standby Letter of Credit
shall (unless otherwise expressly provided in such Letter of Credit) apply to
such Letter of Credit.


ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY


        4.01    Taxes.    (a) Any and all payments by the Company to each Lender
or the Administrative Agent under this Agreement and any other Loan Document
shall be made free and clear of, and without deduction or withholding for, any
Taxes. In addition, the Company shall pay all Further Taxes and Other Taxes.

        (b)   If the Company shall be required by law to deduct or withhold any
Taxes, Other Taxes or Further Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, then:

        (i)    the sum payable shall be increased as necessary so that, after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section), such
Lender or the Administrative Agent, as the case may be, receives and retains an
amount equal to the sum it would have received and retained had no such
deductions or withholdings been made;

        (ii)   the Company shall make such deductions and withholdings;

        (iii)  the Company shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

        (iv)  the Company shall also pay to each Lender (or the Administrative
Agent for the account of such Lender) or the Administrative Agent, at the time
interest is paid, Further Taxes in the amount that the respective Lender
specifies as necessary to preserve the after-tax yield such Lender would have
received if such Taxes, Other Taxes or Further Taxes had not been imposed.

        (c)   The Company agrees to indemnify and hold harmless each Lender and
the Administrative Agent for the full amount of (i) Taxes, (ii) Other Taxes and
(iii) Further Taxes in the amount that Lender or the Administrative Agent
specifies as necessary to preserve the after-tax yield such Lender or
Administrative Agent would have received if such Taxes, Other Taxes or Further
Taxes had not been imposed, and any liability (including penalties, interest,
additions to tax and expenses) arising therefrom or with respect thereto,
whether or not such Taxes, Other Taxes or Further Taxes were correctly or
legally asserted. Payment under this indemnification shall be made within
30 days after the date the applicable Lender or the Administrative Agent makes
written demand therefor.

        (d)   Within 30 days after the date of any payment by the Company of
Taxes, Other Taxes or Further Taxes, the Company shall furnish to each Lender or
the Administrative Agent the original or a

35

--------------------------------------------------------------------------------




certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to such Lender or the Administrative Agent.

        (e)   If the Company is required to pay any amount to any Lender
pursuant to subsection (b) or (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Company which may thereafter accrue, if such change in the sole
judgment of such Lender is not otherwise disadvantageous to such Lender.

        (f)    Any Lender that is organized under the laws of a jurisdiction
other than that in which the Company is located and that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Company is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company as will
permit such payments to be made without withholding or at a reduced rate.

        4.02    Illegality.    (a) If any Lender determines that the
introduction of any Requirement of Law, or any change in any Requirement of Law,
or in the interpretation or administration of any Requirement of Law, has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make Offshore Rate Loans, then, on notice thereof by such Lender to the Company
through the Administrative Agent, any obligation of such Lender to make Offshore
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist.

        (b)   If a Lender determines that it is unlawful to maintain any
Offshore Rate Loan, the Company shall, upon its receipt of notice of such fact
and demand from such Lender (with a copy to the Administrative Agent), prepay in
full such Offshore Rate Loans of such Lender then outstanding, together with
interest accrued thereon and amounts required under Section 4.04, either on the
last day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Offshore Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Offshore Rate Loan. If the Company is
required to so prepay any Offshore Rate Loan, then concurrently with such
prepayment, the Company shall borrow from the affected Lender, in the amount of
such repayment, a Base Rate Loan.

        (c)   If the obligation of any Lender to make or maintain Offshore Rate
Loans has been so terminated or suspended, the Company may elect, by giving
notice to such Lender through the Administrative Agent that all Loans which
would otherwise be made by such Lender as Offshore Rate Loans shall be instead
Base Rate Loans.

        (d)   Before giving any notice to the Administrative Agent under this
Section, the affected Lender shall designate a different Lending Office with
respect to its Offshore Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

        4.03    Increased Costs and Reduction of Return.    (a) If any Lender
determines that, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation after the Effective Date or (ii) the
compliance by such Lender with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Offshore Rate Loans or participating in Letters of
Credit, or, in the case of an Issuer, any increase in the cost to such Issuer of
agreeing to issue, issuing or maintaining any Letter of Credit or of agreeing to
make or making, funding or maintaining any unpaid drawing under any Letter of
Credit, then the

36

--------------------------------------------------------------------------------




Company shall be liable for, and shall from time to time, upon demand (with a
copy of such demand to be sent to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.

        (b)   If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation after the Effective Date, (ii) any change in any
Capital Adequacy Regulation after the Effective Date, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation after the
Effective Date by any central bank or other Governmental Authority charged with
the interpretation or administration thereof or (iv) compliance by such Lender
(or its Lending Office) or any corporation controlling such Lender with any
Capital Adequacy Regulation, affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy and such Lender's
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitment, loans, credits or obligations
under this Agreement, then, upon demand of such Lender to the Company through
the Administrative Agent, the Company shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

        4.04    Funding Losses.    The Company shall reimburse each Lender and
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of:

        (a)   the failure of the Company to make on a timely basis any payment
of principal of any Offshore Rate Loan;

        (b)   the failure of the Company to borrow, continue or convert a Loan
after the Company has given (or is deemed to have given) a Notice of Borrowing
or a similar notice;

        (c)   the failure of the Company to make any prepayment in accordance
with any notice delivered under Section 2.08;

        (d)   any payment (including after acceleration thereof) of an Offshore
Rate Loan on a day that is not the last day of the relevant Interest Period
(including in connection with the syndication of the Commitments); and

        (e)   the automatic conversion under Section 2.04 of any Offshore Rate
Loan to a Base Rate Loan on a day that is not the last day of the relevant
Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans or from fees payable
to terminate the deposits from which such funds were obtained. For purposes of
calculating amounts payable by the Company to the Lenders under this Section and
under subsection 4.03(a), each Offshore Rate Loan made by a Lender (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBO Rate used in determining the Offshore
Rate for such Offshore Rate Loan by a matching deposit or other borrowing in the
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Offshore Rate Loan is in fact so funded.

        4.05    Inability to Determine Rates.    If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Offshore Rate for any requested Interest Period with respect to
a proposed Offshore Rate Loan, or that the Offshore Rate applicable pursuant to
subsection 2.11(a) for any requested Interest Period with respect to a proposed
Offshore Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Offshore Rate Loans hereunder shall be suspended until the
Administrative Agent revokes such notice in writing. Upon receipt of such
notice, the Company may revoke any Notice of Borrowing then submitted by it. If
the Company does not revoke such notice, the

37

--------------------------------------------------------------------------------




Lenders shall make, convert or continue the Loans, as requested by the Company,
in the amount specified in the applicable notice submitted by the Company, but
such Loans shall be made as, converted into or continued as, as the case may be,
Base Rate Loans instead of Offshore Rate Loans.

        4.06    Reserves on Offshore Rate Loans.    The Company shall pay to
each Lender, as long as such Lender shall be required under regulations of the
FRB to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), other than reserve requirements included in the calculation of
the Offshore Rate, additional costs on the unpaid principal amount of each
Offshore Rate Loan to the Company equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 15 days' prior written notice (with a copy to the Administrative Agent) of
such additional interest from such Lender. If a Lender fails to give notice
15 days prior to the relevant Interest Payment Date, such additional interest
shall be payable 15 days from receipt of such notice.

        4.07    Certificates of Lenders.    Any Lender claiming reimbursement or
compensation under this Article IV shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder, and such certificate shall be
conclusive and binding on the Company in the absence of manifest error.

        4.08    Substitution of Lenders.    Upon the receipt by the Company from
any Lender (an "Affected Lender") of a claim for compensation under Section 4.03
or Section 4.06, of notice that it cannot make Offshore Rate Loans under
Section 4.02, or of a claim for Taxes or Further Taxes under Section 4.01, then
the Administrative Agent, at the Company's direction, shall: (i) request the
Affected Lender to use good faith efforts to obtain a replacement bank or
financial institution satisfactory to the Company to acquire and assume all or a
ratable part of all of such Affected Lender's Loans and Commitment at the face
amount thereof (a "Replacement Lender"); (ii) request one more of the other
Lenders to acquire and assume all or part of such Affected Lender's Loans and
Commitment; or (iii) designate a Replacement Lender. Any such designation of a
Replacement Lender under clause (i) or (iii) shall be subject to the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld). Any transfer of Loans and Commitments shall be
accompanied by the payment of any amounts due to the Affected Lender under
Sections 4.01, 4.03, 4.04 (calculated as if the assigned Loans were prepaid on
the date of assignment) and 4.06 and shall be made in accordance with
Section 11.08; provided that the processing fee referenced in Section 11.08(a)
shall not be required to be paid.

        4.09    Survival.    The agreements and obligations of the Company in
this Article IV shall survive the payment of all other Obligations, and the
Company will have no obligation to pay any amount hereunder unless a demand is
made within 180 days after the date upon which the Administrative Agent's or the
applicable Lender's right to reimbursement arises.


ARTICLE V

CONDITIONS PRECEDENT


        5.01    Conditions to Effectiveness.    The effectiveness of this
Agreement is subject to the condition that the Administrative Agent shall have
received all of the following, in form and substance

38

--------------------------------------------------------------------------------



satisfactory to the Administrative Agent and each Lender, and (in the case of
any document listed below) in sufficient copies for each Lender:

        (a)    Credit Agreement.    This Agreement executed by each party
thereto;

        (b)    Resolutions; Incumbency.    

        (i)    Copies of the resolutions of the board of directors of each Loan
Party authorizing the transactions contemplated hereby, certified as of the
Effective Date by the Secretary or an Assistant Secretary of such Loan Party;
and

        (ii)   A certificate of the Secretary or Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to execute, deliver and perform, as applicable, this Agreement
and all other Loan Documents to be delivered by it hereunder;

        (c)    Organization Documents; Good Standing.    Each of the following
documents:

        (i)    the articles or certificate of incorporation and the bylaws of
each Loan Party as in effect on the Effective Date, certified as of the
Effective Date by the Secretary or Assistant Secretary of such Loan Party; and

        (ii)   a good standing certificate or certificate of status for each
Loan Party from the Secretary of State (or similar, applicable Governmental
Authority) of its state of incorporation and each other state where it is
qualified to do business and the failure to be so qualified could reasonably be
expected to have a material adverse effect on the business or financial
condition of such Loan Party;

        (d)    Legal Opinion.    An opinion of Bell, Boyd & Lloyd LLP, counsel
to the Company and the Guarantors, addressed to the Administrative Agent and the
Lenders.

        (e)    Payment of Fees.    Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses to the extent then due and payable
on the Effective Date, together with Attorney Costs of JPMorgan to the extent
invoiced prior to or on the Effective Date, plus such additional amounts of
Attorney Costs as shall constitute JPMorgan's reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude final settling of accounts
between the Company and JPMorgan); including any such costs, fees and expenses
arising under or referenced in Sections 2.11 and 11.04;

        (f)    Certificate.    A certificate signed by a Responsible Officer,
dated as of the Effective Date, stating that:

        (i)    the representations and warranties contained in Article VI are
true and correct on and as of such date, as though made on and as of such date;

        (ii)   no Default or Event of Default exists or would result from the
Credit Extension; and

        (iii)  there has not occurred since June 30, 2006 any event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

        (g)    Subsidiary Guaranty.    A Subsidiary Guaranty executed by each
Guarantor as of the Effective Date;

        (h)    Repayment of Prior Indebtedness.    All outstanding Indebtedness
of the Company or any Subsidiary not specified on Schedule 8.05 or otherwise
permitted by Section 8.05 shall have been paid in full and all commitments to
create such Indebtedness, all guaranties supporting such Indebtedness and all
Liens securing such Indebtedness shall have been terminated; and

        (i)    Other Documents.    Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may request.

39

--------------------------------------------------------------------------------





        5.02    Conditions to All Credit Extensions.    The obligation of each
Lender to make any Revolving Loan to be made by it (including its initial
Revolving Loan) and the obligation of each Issuer to Issue any Letter of Credit
(including the initial Letter of Credit) is subject to the satisfaction of the
following conditions precedent on the relevant Borrowing Date or Issuance Date:

        (a)    Notice, Application.    The Administrative Agent shall have
received a Notice of Borrowing or in the case of any Issuance of any Letter of
Credit, the applicable Issuer and the Administrative Agent shall have received
an L/C Application or L/C Amendment Application, as required under Section 3.02;

        (b)    Continuation of Representations and Warranties.    The
representations and warranties in Article VI shall be true and correct on and as
of such Borrowing Date or Issuance Date with the same effect as if made on and
as of such Borrowing Date or Issuance Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date); and

        (c)    No Existing Default.    No Default or Event of Default shall
exist or shall result from such Borrowing or Issuance.

Each Notice of Borrowing, L/C Application or L/C Amendment Application submitted
by the Company hereunder shall constitute a representation and warranty by the
Company hereunder, as of the date of each such notice and as of each Borrowing
Date or Issuance Date, as applicable, that the conditions in this Section 5.02
are satisfied.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


        The Company represents and warrants to the Administrative Agent and each
Lender that:

        6.01    Existence and Power.    The Company and each of its
Subsidiaries:

        (a)   is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation;

        (b)   has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets, to carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party;

        (c)   is duly qualified as a foreign corporation and is licensed and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and

        (d)   is in compliance with all Requirements of Law; except, in each
case referred to in clause (c) or clause (d), to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

        6.02    Authorization; No Contravention.    The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary organizational action, and do
not and will not:

        (a)   contravene the terms of any of such Person's Organization
Documents;

        (b)   conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or

        (c)   violate any Requirement of Law.

40

--------------------------------------------------------------------------------



        6.03    Governmental Authorization.    No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
the Agreement or any other Loan Document.

        6.04    Binding Effect.    Each Loan Document to which a Loan Party is a
party constitutes the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally or by equitable
principles relating to enforceability.

        6.05    Litigation.    There are no actions, suits, investigations,
proceedings, claims or disputes pending, or to the best knowledge of the
Company, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against the Company or its Subsidiaries or any of
their respective properties:

        (a)   which purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby; or

        (b)   as to which there exists a substantial likelihood of an adverse
determination, which determination could reasonably be expected to have a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

        6.06    No Default.    No Default or Event of Default exists or would
result from the incurring of any Obligations by the Company. As of the Effective
Date, neither the Company nor any Subsidiary is in default under or with respect
to any Contractual Obligation in any respect which, individually or together
with all such defaults, could reasonably be expected to have a Material Adverse
Effect, or that would, if such default had occurred after the Effective Date,
create an Event of Default under subsection 9.01(e).

        6.07    ERISA Compliance.    

        (a)   Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the best knowledge of the
Company, nothing has occurred which would cause the loss of such qualification.
The Company and each ERISA Affiliate has made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

        (b)   There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

        (c)   (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability to the PBGC under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in

41

--------------------------------------------------------------------------------




such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

        6.08    Use of Proceeds; Margin Regulations.    The proceeds of the
Loans are to be used solely for the purposes set forth in and permitted by
Section 7.12. Neither the Company nor any Subsidiary is generally engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

        6.09    Title to Properties.    The Company and each Subsidiary have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Effective Date, the property of the Company and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

        6.10    Taxes.    The Company and its Subsidiaries have filed all
Federal and other material tax returns and reports required to be filed, and
have paid all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect.

        6.11    Financial Condition.    (a) The audited consolidated financial
statements of the Company and its Subsidiaries dated June 30, 2006, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for the fiscal year ended on that date:

        (x)   were prepared in accordance with GAAP consistently applied
throughout the period covered thereby;

        (y)   fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and

        (z)   except as specifically disclosed in Schedule 6.11, show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof.

        (b)   Since June 30, 2006 there has been no Material Adverse Effect.

        6.12    Environmental Matters.    Except as specifically disclosed in
Schedule 6.12:

        (a)   The on-going operations of the Company and each of its
Subsidiaries comply in all respects with all Environmental Laws, except such
non-compliance which would not (if enforced in accordance with applicable law)
result in liability in excess of $5,000,000 in the aggregate (exclusive of
amounts payable under insurance policies and indemnity agreements which the
Company or such Subsidiary reasonably expects to receive).

        (b)   The Company and each of its Subsidiaries have obtained all
licenses, permits, authorizations and registrations required under any
Environmental Law ("Environmental Permits") and necessary for their respective
ordinary course operations, all such Environmental Permits are in good standing,
and the Company and each of its Subsidiaries are in compliance with all material
terms and conditions of such Environmental Permits.

        (c)   None of the Company, any of its Subsidiaries or any of their
respective present property or operations is subject to any outstanding written
order from or agreement with any Governmental Authority, nor subject to (i) any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Material or (ii) to the extent that it
could

42

--------------------------------------------------------------------------------




reasonably be expected to have a Material Adverse Effect, any claim, proceeding
or written notice from any Person regarding any Environmental Law, Environmental
Claim or Hazardous Material.

        (d)   There are no Hazardous Materials or other conditions or
circumstances existing with respect to any property of the Company or any
Subsidiary, or arising from operations prior to the Effective Date, of the
Company or any of its Subsidiaries that would reasonably be expected to give
rise to Environmental Claims with a potential liability of the Company and its
Subsidiaries in excess of $5,000,000 in the aggregate for all such conditions,
circumstances and properties. In addition, (i) neither the Company nor any
Subsidiary has any underground storage tanks (x) that are not properly
registered or permitted under applicable Environmental Laws or (y) that are
leaking or disposing of Hazardous Materials off-site, and (ii) the Company and
its Subsidiaries have met all material notification requirements under
applicable Environmental Laws.

        6.13    Labor Relations.    There are no strikes, lockouts or other
labor disputes against the Company or any of its Subsidiaries, or, to the best
of the Company's knowledge, threatened against or affecting the Company or any
of its Subsidiaries, and no significant unfair labor practice complaint is
pending against the Company or any of its Subsidiaries or, to the best knowledge
of the Company, threatened against any of them before any Governmental
Authority.

        6.14    Regulated Entities.    None of the Company, any Person
controlling the Company, or any Subsidiary, is an "Investment Company" within
the meaning of the Investment Company Act of 1940. Neither the Company nor any
Subsidiary is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness.

        6.15    No Burdensome Restrictions.    Neither the Company nor any
Subsidiary is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
could reasonably be expected to have a Material Adverse Effect.

        6.16    Copyrights, Patents, Trademarks and Licenses, etc.    The
Company and its Subsidiaries own or are licensed or otherwise have the right to
use all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

        6.17    Subsidiaries.    As of the Effective Date, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of
Schedule 6.17 and has no equity investments in any other corporation or entity
other than those specifically disclosed in part (b) of Schedule 6.17.

        6.18    Insurance.    The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and are similarly situated.

        6.19    Swap Obligations.    Neither the Company nor any of its
Subsidiaries has incurred any outstanding obligations under any Swap Contract,
other than Permitted Swap Obligations. The Company has undertaken its own
independent assessment of its consolidated assets, liabilities and commitments
and has considered appropriate means of mitigating and managing risks associated
with

43

--------------------------------------------------------------------------------




such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

        6.20    Solvency.    The Company and each of its Subsidiaries are
Solvent.

        6.21    Full Disclosure.    None of the representations or warranties
made by the Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Company or its Subsidiaries to the Lenders prior to the Effective
Date), contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
as of the time when made or delivered.


ARTICLE VII

AFFIRMATIVE COVENANTS


        So long as any Lender shall have any Commitment hereunder, or any Loan
or other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, unless the Required Lenders waive compliance in
writing:

        7.01    Financial Statements.    The Company shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders, with sufficient copies to be provided by the
Administrative Agent to each Lender:

        (a)   as soon as available, but not later than the earlier of (i) the
date of filing thereof with the SEC and (ii) 90 days after the end of each
fiscal year (commencing with the fiscal year ending June 30, 2007), a copy of
the audited consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year and the related consolidated statements of income,
shareholders' equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, and accompanied by
the opinion of PriceWaterhouseCoopers LLP or another nationally-recognized
independent public accounting firm ("Independent Auditor") which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years. Such opinion shall not be qualified or limited
because of a restricted or limited examination by the Independent Auditor of any
material portion of the Company's or any Subsidiary's records or because of a
"going concern" exception; and

        (b)   as soon as available, but not later than the earlier of (i) the
date of filing thereof with the SEC and (ii) 45 days after the end of each of
the first three fiscal quarters of each fiscal year (commencing with the fiscal
quarter ending September 30, 2007), a copy of the unaudited consolidated and
consolidating balance sheet of the Company and its Subsidiaries as of the end of
such fiscal quarter and the related consolidated and consolidating statements of
income, shareholders' equity and cash flows for the period commencing on the
first day and ending on the last day of such fiscal quarter, and certified by a
Responsible Officer as fairly presenting, in accordance with GAAP (subject to
ordinary, good faith year-end audit adjustments), the financial position and the
results of operations of the Company and the Subsidiaries.

        7.02    Certificates; Other Information.    The Company shall furnish to
the Administrative Agent, with sufficient copies to be provided by the
Administrative Agent to each Lender:

        (a)   concurrently with the delivery of the financial statements
referred to in subsections 7.01(a) and (b), a Compliance Certificate executed by
a Responsible Officer;

44

--------------------------------------------------------------------------------



        (b)   concurrently with the delivery of the financial statements
referred to in subsection 7.01(a), (i) a consolidating balance sheet and income
statement for such year (which need not be audited) and setting forth in
comparative form the figures for the previous fiscal year, and (ii) a budget for
the next succeeding fiscal year;

        (c)   promptly, copies of all financial statements and reports that the
Company sends to its shareholders, and copies of all financial statements and
regular, periodic or special reports (including Forms 10K, 10Q and 8K) that the
Company or any Subsidiary may make to, or file with, the SEC; and

        (d)   promptly, such additional information regarding the business,
financial or corporate or other organizational affairs of the Company or any
Subsidiary as the Administrative Agent (or the Administrative Agent, at the
request of any Lender) may from time to time reasonably request.

        The Company hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the Issuers materials and/or information
provided by or on behalf of Company hereunder (collectively, "Company
Materials") by posting Company Materials on IntraLinks or another similar
electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Company or its securities) (each, a
"Public Lender"). The Company hereby agrees that (w) all Company Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall
appear prominently on the first page thereof; (x) by marking Company Materials
"PUBLIC," the Company shall be deemed to have authorized the Administrative
Agent, the Issuers and the Lenders to treat such Company Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws; (y) all Company
Materials marked "PUBLIC" are permitted to be made available through a portion
of the Platform designated "Public Investor;" and (z) the Administrative Agent
shall be entitled to treat any Company Materials that are not marked "PUBLIC" as
being suitable only for posting on a portion of the Platform not designated
"Public Investor.

        7.03    Notices.    The Company shall promptly notify the Administrative
Agent and each Lender:

        (a)   of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that foreseeably will
become a Default or Event of Default;

        (b)   of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, to the extent so applicable,
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Company or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws; or (iv) any
other Environmental Claim;

        (c)   of the occurrence of any of the following events affecting the
Company or any ERISA Affiliate (but in no event more than 10 days after such
event), and deliver to the Administrative Agent and each Lender a copy of any
notice with respect to such event that is filed with a Governmental Authority
and any notice delivered by a Governmental Authority to the Company or any ERISA
Affiliate with respect to such event:

        (i)    an ERISA Event;

        (ii)   a material increase in the Unfunded Pension Liability of any
Pension Plan;

        (iii)  the adoption of, or the commencement of contributions to, any
Plan subject to Section 412 of the Code by the Company or any ERISA Affiliate;
or

45

--------------------------------------------------------------------------------



        (iv)  the adoption of any amendment to a Plan subject to Section 412 of
the Code, if such amendment results in a material increase in contributions or
Unfunded Pension Liability;

        (d)   of any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Subsidiaries;

        (e)   upon, but in no event later than 15 days after, any officer of the
Company or any Subsidiary becoming aware of (i) any and all enforcement,
investigation, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened against the Company or any Subsidiary or any
of their respective properties pursuant to any applicable Environmental Laws
which could reasonably be expected to have a Material Adverse Effect, (ii) all
other material Environmental Claims, and (iii) any environmental or similar
condition on any real property adjoining or in the vicinity of the property of
the Company or any Subsidiary that could reasonably be anticipated to cause such
property of the Company or such Subsidiary or any part thereof to be subject to
any material restrictions on the ownership, occupancy, transferability or use of
such property under any Environmental Laws; and

        (f)    upon the reasonable request from time to time of the
Administrative Agent, the Swap Termination Values, together with a description
of the method by which such values were determined, relating to any
then-outstanding Swap Contract to which the Company or any of its Subsidiaries
is party.

        Each notice under this Section shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein, and stating what action the Company or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under subsection 7.03(a) shall describe with particularity any and all clauses
or provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

        7.04    Preservation of Existence, Etc.    The Company shall, and shall
cause each Subsidiary to:

        (a)   preserve and maintain in full force and effect its existence and
good standing under the laws of its state or jurisdiction of formation;

        (b)   preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by Section 8.03 and sales of assets permitted by
Section 8.02;

        (c)   use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and

        (d)   preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

        7.05    Maintenance of Property.    The Company shall maintain and
preserve, and shall cause each Subsidiary to maintain and preserve, all its
property which is used or useful in its business in good working order and
condition, ordinary wear and tear excepted, and make all necessary repairs
thereto and renewals and replacements thereof.

        7.06    Insurance.    The Company shall maintain, and shall cause each
Subsidiary to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including workers'
compensation insurance, public liability insurance and property and casualty
insurance.

        7.07    Payment of Obligations.    The Company shall, and shall cause
each Subsidiary to, pay and discharge as the same shall become due and payable,
all their respective obligations and liabilities, including:

46

--------------------------------------------------------------------------------





        (a)   all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; and

        (b)   all material lawful claims which, if unpaid, would by law become a
Lien upon its property in violation of Section 8.01.

        7.08    Compliance with Laws.    The Company shall comply, and shall
cause each Subsidiary to comply, in all material respects with all Requirements
of Law of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except such as may be
contested in good faith or as to which a bona fide dispute may exist. In
addition, the Company shall (a) ensure, and cause each Subsidiary to ensure,
that no Person that owns a controlling interest in or otherwise controls the
Company or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar list maintained by the Office
of Foreign Assets Control ("OFAC"), the Department of the Treasury, or included
in any Executive Orders, (b) not use or permit the use of the proceeds of the
Loans to violate any of the foreign asset control regulations of OFAC or any
enabling statute or Executive Order relating thereto, and (c) comply, and cause
each Subsidiary to comply, with all applicable Bank Secrecy Act ("BSA") laws and
regulations.

        7.09    Compliance with ERISA.    The Company shall, and shall cause
each of its ERISA Affiliates to: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code.

        7.10    Inspection of Property and Books and Records.    The Company
shall maintain and shall cause each Subsidiary to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company and such Subsidiary.
The Company shall permit, and shall cause each Subsidiary to permit,
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine their
respective company, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, and independent public
accountants, all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided that when an Event of Default
exists the Administrative Agent or any Lender may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice; provided, further, that neither the Administrative Agent nor any
Lender shall conduct any environmental testing of any owned or leased facility
of the Company or any Subsidiary without the prior written consent of the
Company, which shall not unreasonably be withheld.

        7.11    Environmental Laws.    (a) The Company shall, and shall cause
each Subsidiary to, conduct its operations and keep and maintain its property in
compliance with all Environmental Laws, the violation of which could reasonably
be expected to result in liability to the Company and its Subsidiaries in excess
of $5,000,000 in the aggregate (net of any payments under insurance policies or
indemnity agreements which the Company or such Subsidiary reasonably expects to
receive).

        (b)   Upon the written request of the Administrative Agent or any
Lender, the Company shall submit and cause each of its Subsidiaries to submit,
to the Administrative Agent with sufficient copies for each Lender, at the
Company's sole cost and expense, at reasonable intervals, a report providing an
update of the status of any environmental, health or safety compliance, hazard
or liability issue identified in any notice or report required pursuant to
subsection 7.03(e), that could, individually or in

47

--------------------------------------------------------------------------------




the aggregate, result in liability in excess of $5,000,000 (net of any payments
under insurance policies or indemnity agreements which the Company or such
Subsidiary reasonably expects to receive).

        7.12    Use of Proceeds.    The Company shall use the proceeds of the
Loans (a) to finance Permitted Acquisitions and to pay certain fees and expenses
related thereto, (b) for working capital, capital expenditures, stock
repurchases and dividends and other general corporate purposes not in
contravention of any Requirement of Law or of any Loan Document; provided that
any stock of the Borrower that is repurchased by the Borrower shall be
immediately retired and (c) to refinance the Existing Credit Agreement and other
existing Indebtedness.

        7.13    Further Assurances.    (a) The Company shall ensure that all
written information, exhibits and reports furnished to the Administrative Agent
or the Lenders do not and will not contain any untrue statement of a material
fact and do not and will not omit to state any material fact or any fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and will promptly disclose to the
Administrative Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgment
or recordation thereof.

        (b)   Promptly upon request by the Administrative Agent or the Required
Lenders, the Company shall (and shall cause any of its Subsidiaries to) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, certificates, assurances and other
instruments the Administrative Agent or such Lenders, as the case may be, may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, and (ii) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Administrative Agent and the Lenders the rights granted or now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
document executed in connection therewith.

        7.14    Guaranties.    The Company shall (a) cause each Domestic
Subsidiary that accounted for more than 5% of the consolidated (gross) revenues
of the Company and its Subsidiaries during the most recent 12-month period for
which financial statements are available pursuant to Section 7.01 (the "Test
Period"), calculated (i) on an actual and a pro forma basis for any Subsidiary
created or acquired after the beginning of such Test Period and (ii) giving
effect to any material intercompany transactions after the beginning of such
Test Period, to be a party to the Subsidiary Guaranty; and (b) if all Domestic
Subsidiaries that are not parties to the Subsidiary Guaranty accounted for 10%
or more of the consolidated (gross) revenues of the Company and its Subsidiaries
for the most recent Test Period (calculated as set forth above, but excluding
from such calculation for the Test Periods ending March 31, 2007 and June 30,
2007 the Subsidiaries listed on Schedule 7.14; provided that if the Empire Joint
Venture is not consummated prior to September 30, 2007, such Subsidiaries shall
be included in such calculation for the Test Period ending September 30, 2007),
cause one or more of such Domestic Subsidiaries to promptly execute the
Subsidiary Guaranty so that, upon such execution, such 10% threshold is no
longer exceeded. The Company shall promptly notify the Administrative Agent at
any time at which, in accordance with this Section 7.14, any Subsidiary is
required to become a party to the Subsidiary Guaranty.

48

--------------------------------------------------------------------------------




ARTICLE VIII

NEGATIVE COVENANTS


        So long as any Lender shall have any Commitment hereunder, or any Loan
or other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, unless the Required Lenders waive compliance in
writing:

        8.01    Limitation on Liens.    The Company shall not, and shall not
permit any Subsidiary to, directly or indirectly, make, create, incur, assume or
permit to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following ("Permitted
Liens"):

        (a)   any Lien existing on property of the Company or any Subsidiary on
the Effective Date and set forth in Schedule 8.01 securing Indebtedness
outstanding on such date;

        (b)   any Lien created under any Loan Document;

        (c)   Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 7.07, provided that no notice
of lien has been filed or recorded under the Code;

        (d)   carriers', warehousemen's, mechanics', landlords', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

        (e)   Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation;

        (f)    Liens on the property of the Company or its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases or statutory obligations, (ii) Contingent Obligations in
connection with performance bonds, surety bonds and appeal bonds and (iii) other
non-delinquent obligations of a like nature, in each case, incurred in the
ordinary course of business; provided that all such Liens in the aggregate could
not reasonably be expected to cause a Material Adverse Effect;

        (g)   easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Subsidiaries;

        (h)   Liens securing obligations in respect of Capital Leases on assets
subject to such leases, provided that such Capital Leases are otherwise
permitted hereunder; and

        (i)    other Liens securing Indebtedness that does not exceed in the
aggregate at any one time outstanding the lesser of (x) five percent (5%) of Net
Worth as set forth in the most recently delivered Compliance Certificate
pursuant to Section 7.02(a) and (y) the maximum amount of such secured
Indebtedness that, when aggregated with all other outstanding Priority Debt
(within the meaning of the applicable Note Agreement), would be permitted under
each Note Agreement.

        8.02    Disposition of Assets.    The Company shall not, and shall not
permit any Subsidiary to, directly or indirectly, (x) issue any equity interests
of any Subsidiary to any Person (other than a Joint Venture) which is not the
Company or a Subsidiary or (y) sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any property,
including accounts and

49

--------------------------------------------------------------------------------




notes receivable, with or without recourse (each, an "Asset Disposition"), or
enter into any agreement to do any of the foregoing, except:

        (a)   dispositions of inventory, or used, worn-out or surplus equipment,
all in the ordinary course of business;

        (b)   the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are reasonably promptly applied to the
purchase price of such replacement equipment;

        (c)   dispositions made by the Company or any Subsidiary to any
Wholly-Owned Subsidiary which is a Guarantor, or dispositions made by any
Subsidiary to the Company;

        (d)   dispositions made in connection with Investments permitted under
Section 8.04; and

        (e)   dispositions not otherwise permitted hereunder which are made for
fair market value; provided that (i) at the time of any disposition, no Default
or Event of Default shall exist or shall result from such disposition, (ii) with
respect to any disposition (or series of related dispositions) for which total
consideration exceeds $5,000,000, at least 75% of the aggregate sales price from
such disposition(s) shall be paid in cash, and (iii) the aggregate value of all
assets so sold by the Company and its Subsidiaries after the Effective Date,
together, shall not (x) represent more than 10% of the total assets of the
Company and its Subsidiaries as of the last day of the fiscal quarter most
recently ended for which the Company has delivered financial statements pursuant
to Section 7.01 or (y) be responsible for more than 10% of the consolidated net
income of the Company and its Subsidiaries for the 12-month period ending as of
the end of the fiscal quarter next preceding the date of determination;

provided that no Asset Disposition with respect to the equity interests or
Indebtedness of any Subsidiary or any note or account receivable may be made if
such Asset Disposition would be prohibited by the terms of any Note Agreement.

        8.03    Consolidations and Mergers.    The Company shall not, and shall
not permit any Subsidiary to, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists immediately before and after giving
effect to such transaction:

        (a)   any Subsidiary may merge with the Company or another Subsidiary;
provided that (i) in the case of any transaction between a Subsidiary and the
Company, the Company shall be the continuing or surviving corporation, (ii) in
the case of any transaction between a Subsidiary and a Wholly-Owned Subsidiary,
such Wholly-Owned Subsidiary shall be the continuing or surviving corporation or
entity, and (iii) in the case of any transaction between a Domestic Subsidiary
and a Foreign Subsidiary, such Domestic Subsidiary shall be the continuing or
surviving corporation or entity;

        (b)   any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or another Wholly-Owned
Subsidiary;

        (c)   any Subsidiary may merge or consolidate with another Person in
order to effect a Permitted Acquisition;

        (d)   so long as it is the surviving entity, the Company may merge or
consolidate with another Person in order to effect a Permitted Acquisition; and

        (e)   the Company and Subsidiaries may make Investments permitted under
Section 8.04.

        8.04    Loans and Investments.    The Company shall not purchase or
acquire, or permit any Subsidiary to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligation or other
security of, or any interest in, any Person, or make or commit to make any

50

--------------------------------------------------------------------------------




Acquisition, or make or commit to make any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including any
Affiliate of the Company (together, "Investments"), except for:

        (a)   Investments held by the Company or Subsidiary in the form of Cash
Equivalents;

        (b)   extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

        (c)   Investments by the Company or any Subsidiary in Wholly-Owned
Subsidiaries or in the form of unsecured loans made by any Subsidiary to the
Company;

        (d)   Investments incurred in order to consummate Acquisitions otherwise
permitted herein ("Permitted Acquisitions"), provided that (i) such Acquisitions
are undertaken in accordance with all applicable Requirements of Law, (ii) the
prior, effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the Person to be acquired (and its
stockholders or equivalent equity holders, if necessary) is obtained, (iii) the
Company provides the Administrative Agent, for the benefit of the Lenders, prior
to consummating any such Acquisition (or series of related Acquisitions) for
which the total consideration (other than stock of the Company) exceeds
$100,000,000, a Compliance Certificate executed by a Responsible Officer
evidencing that, after giving effect to such Acquisition, no Default or Event of
Default shall have occurred and be continuing (including in respect of
Sections 8.14, 8.15 and 8.16 on a pro forma basis as of the last day of the
preceding fiscal quarter), and (iv) the Person or business which is the subject
of such Acquisition is in the same or similar line of business as the Company
and its Subsidiaries;

        (e)   other Investments (excluding Permitted Acquisitions but including
Investments in Joint Ventures (including the Empire Joint Venture)) in addition
to the foregoing Investments permitted by this Section 8.04; provided that
(i) the total amount of Investments permitted under this Section 8.04(e) do not
exceed in the aggregate at any one time outstanding thirty percent (30%) of Net
Worth as set forth in the most recently delivered Compliance Certificate
pursuant to Section 7.02(a) and (ii) the aggregate amount of such Investments
made in or to Persons that are not in the same or similar line of business in
which the Company and its Subsidiaries are engaged as of the Effective Date
shall not exceed ten percent (10%) of Net Worth as set forth in the most
recently delivered Compliance Certificate pursuant to Section 7.02(a);

        (f)    Investments of a nature not contemplated by the foregoing clauses
hereof that are outstanding as of the Effective Date and set forth in
Schedule 8.04 hereto; and

        (g)   Investments in the form of repurchase of the Company's or any
Subsidiary's capital stock or Indebtedness approved by the Company's board of
directors (or the Subsidiary's equivalent managers or directors) that would not
otherwise result in a Default or an Event of Default.

        For the avoidance of doubt, contributions made by the Company or any
ERISA Affiliate to any Pension Plan or other employee benefit plan (including
qualified plans) of the Company or such ERISA Affiliate shall not constitute an
Investment by the Company or such ERISA Affiliate under this Section 8.04.

        8.05    Limitation on Indebtedness.    The Company shall not, and shall
not permit any Subsidiary to, create, incur, assume, permit to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

        (a)   Indebtedness incurred pursuant to this Agreement;

        (b)   Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 8.08;

        (c)   Indebtedness existing on the Effective Date and set forth in
Schedule 8.05;

51

--------------------------------------------------------------------------------





        (d)   Indebtedness incurred in connection with Capital Leases permitted
pursuant to Section 8.01(h);

        (e)   unsecured intercompany Indebtedness so long as the related
Investment is permitted by Section 8.04;

        (f)    Indebtedness under the Existing Credit Agreement, so long as such
Indebtedness is repaid concurrently with the making of the initial Credit
Extensions hereunder; and

        (g)   other Indebtedness incurred by the Company or any Subsidiary from
time to time; provided that after giving effect to such Indebtedness,
(i) Section 8.14 would not be violated (as determined on a pro forma basis as of
the last day of the previous fiscal quarter) and (ii) the aggregate outstanding
amount of such Indebtedness of Subsidiaries that are not Guarantors shall not at
any time exceed 10% of Net Worth.

        8.06    Transactions with Affiliates.    Except for intercompany
Indebtedness otherwise permitted hereunder, the Company shall not, and shall not
permit any Subsidiary to, enter into any transaction with any Affiliate of the
Company, except upon fair and reasonable terms no less favorable to the Company
or such Subsidiary than would obtain in a comparable arm's-length transaction
with a Person not an Affiliate of the Company or such Subsidiary.

        8.07    Margin Regulations.    The Company shall not permit Margin Stock
to constitute 25% or more of the value of the assets of the Company and its
Subsidiaries which are subject to any limitation on sale or pledge, or any
similar restriction, hereunder.

        8.08    Contingent Obligations.    The Company shall not, and shall not
permit any Subsidiary to, create, incur, assume or permit to exist any
Contingent Obligation except:

        (a)   endorsements for collection or deposit in the ordinary course of
business;

        (b)   Permitted Swap Obligations;

        (c)   L/C Obligations;

        (d)   Contingent Obligations constituting Investments permitted under
Section 8.04; and

        (e)   other Contingent Obligations (other than L/C Obligations) of the
Company and its Subsidiaries not to exceed in the aggregate at any one time
outstanding 7.5% of Net Worth as set forth in the most recently delivered
Compliance Certificate pursuant to Section 7.02(a).

        8.09    Restrictive Agreements.    The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into any indenture, agreement,
instrument or other arrangement which directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the ability of any Subsidiary to (a) pay
dividends or make other distributions (i) on its Capital Stock or (ii) with
respect to any other interest or participation in, or measured by, its profits,
(b) make loans or advances to the Company or any Subsidiary, (c) repay loans or
advances from the Company or any Subsidiary or (d) transfer any of its
properties or assets to the Company or any Subsidiary.

        8.10    ERISA.    The Company shall not, and shall not permit any of its
Subsidiaries to, (i) terminate any Plan subject to Title IV of ERISA so as to
result in any material (in the opinion of the Required Lenders) liability to the
Company or any ERISA Affiliate, (ii) permit to exist any ERISA Event or any
other event or condition, which presents the risk of a material (in the opinion
of the Required Lenders) liability to the Company or any ERISA Affiliate,
(iii) make a complete or partial withdrawal (within the meaning of ERISA
Section 4201) from any Multiemployer Plan so as to result in any material (in
the opinion of the Required Lenders) liability to the Company or any ERISA
Affiliate or (iv) enter into any new Plan or modify any existing Plan in a
manner that (a) increases its

52

--------------------------------------------------------------------------------




obligations thereunder and (b) could result in any material (in the opinion of
the Required Lenders) liability to the Company or any ERISA Affiliate.

        8.11    Change in Business.    The Company shall not, and shall not
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business carried on by the Company and its
Subsidiaries on the Effective Date.

        8.12    Accounting Changes.    The Company shall not, and shall not
permit any Subsidiary to, (a) make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or (b) change the
fiscal year of the Company or of any Subsidiary; provided that the fiscal year
of the Company and its Subsidiaries may be changed to a year ending December 31.

        8.13    Amendments to Charter.    The Company shall not, and shall not
permit any Subsidiary to, (a) amend or modify any term or provision of its
certificate or articles of formation or bylaws (or similar organizational
document) which is materially adverse to the Administrative Agent or the Lenders
without the prior written consent of the Required Lenders or (b) issue any
preferred stock or other preferred equity interest.

        8.14    Leverage Ratio.    The Company shall not, as of the last day of
any fiscal quarter, permit its Leverage Ratio to be greater than 3.00 to 1.0.

        8.15    Fixed Charge Coverage Ratio.    The Company shall not, as of the
last day of any fiscal quarter, permit its ratio of (a) EBITDAR for the period
of four fiscal quarters then ending to (b) Fixed Charges for such four fiscal
quarter period to be less than 1.50 to 1.0.

        8.16    Minimum Net Worth.    The Company shall not, as of the last day
of any fiscal quarter, permit its Net Worth to be less than the sum of
(a) $675,000,000 plus (b) on a cumulative basis, 25% of the positive net income
earned during each fiscal quarter commencing on or after March 31, 2007, plus
(c) on a cumulative basis, 50% of the net cash proceeds received from the
issuance of equity securities of the Company, if any, after the Effective Date.

        8.17    Most Favored Lender Status.    The Company shall not, and shall
not permit any Subsidiary, to enter into, assume or otherwise be bound or
obligated under any agreement creating or evidencing Indebtedness in excess of
$15,000,000 containing one or more Additional Financial Covenants or Additional
Defaults, without the prior written consent of the Required Lenders; provided
that if the Company or any Subsidiary shall enter into, assume or otherwise
become bound by or obligated under any such agreement without the prior written
consent of the Required Lenders, the terms of this Agreement shall, without any
further action on the part of the Company, the Administrative Agent or any
Lender, be deemed to be amended automatically to include each Additional
Financial Covenant and each Additional Default contained in such agreement, but
only for so long as such Additional Financial Covenants and Additional Defaults
remain in effect with respect to such other agreement. The Company shall
promptly execute and deliver at its expense (including Attorney Costs) an
amendment to this Agreement in form and substance satisfactory to the Required
Lenders evidencing the amendment of this Agreement to include such Additional
Financial Covenants and Additional Defaults; provided that the execution and
delivery of such amendment shall not be a precondition to the effectiveness of
such amendment as provided for in this Section 8.17.


ARTICLE IX

EVENTS OF DEFAULT


        9.01    Event of Default.    Any of the following shall constitute an
"Event of Default":

        (a)    Non-Payment.    The Company fails to pay, (i) when and as
required to be paid herein, any amount of principal of any Loan or of any L/C
Obligation, or (ii) within five days after the same

53

--------------------------------------------------------------------------------




becomes due, any interest, fee or any other amount payable hereunder or under
any other Loan Document; or

        (b)    Representation or Warranty.    Any representation or warranty by
the Company or any Subsidiary made or deemed made herein or in any other Loan
Document, or contained in any certificate, document or financial or other
statement by the Company, any Subsidiary or any Responsible Officer, furnished
at any time under this Agreement, or in or under any other Loan Document, is
incorrect in any material respect on or as of the date made or deemed made; or

        (c)    Specific Defaults.    The Company fails to perform or observe any
term, covenant or agreement contained in Section 7.03 or in Article VIII; or

        (d)    Other Defaults.    Any Loan Party fails to perform or observe any
other term or covenant contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of 30 days after the
earlier of (i) the date upon which any senior officer of the Company knew or
reasonably should have known of such failure or (ii) the date upon which written
notice thereof is given to the Company by the Administrative Agent or any
Lender; or

        (e)    Cross-Default.    (i) The Company or any Subsidiary (A) fails to
make any payment in respect of any Indebtedness (other than Specified
Acquisition Debt) or Contingent Obligation (other than in respect of Swap
Contracts), having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $10,000,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure;
or (B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness (other than Specified Acquisition Debt) or Contingent
Obligation, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure
if the effect of such failure, event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable, or to be required to be repurchased, prior to its stated
maturity, or such Contingent Obligation to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (1) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (2) any
Termination Event (as so defined) as to which the Company or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
$10,000,000; provided that any Event of Default arising under clause (i)(B) in
respect of Indebtedness evidenced or governed by a Note Agreement shall be
determined without regard to any amendment to or waiver of any provision of such
Note Agreement or any related document or instrument entered into by the parties
thereto in anticipation of, concurrent with or subsequent to the occurrence of
any such event or circumstance; or

        (f)    Insolvency; Voluntary Proceedings.    The Company or any
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

        (g)    Involuntary Proceedings.    (i) Any involuntary Insolvency
Proceeding is commenced or filed against the Company or any Subsidiary, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of the Company's or any Subsidiary's

54

--------------------------------------------------------------------------------




properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company or any Subsidiary admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) the Company or any Subsidiary acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
property or business; or

        (h)    ERISA.    (i) An ERISA Event shall occur with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Company or any ERISA Affiliate under
Title IV of ERISA to such Pension Plan or Multiemployer Plan or to the PBGC in
an aggregate amount for all such Pension Plans and Multiemployer Plans in excess
of $1,000,000, less any outstanding amounts under clauses (ii) and (iii);
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
and Multiemployer Plans at any time exceeds $1,000,000, less any outstanding
amounts under clauses (i) and (iii) (determined, in respect of Multiemployer
Plans, by reference to the Unfunded Pension Liability for which the Company or
any ERISA Affiliate may be liable); or (iii) the Company or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $1,000,000, less any outstanding amounts under clauses (i) and (ii);
or

        (i)    Monetary Judgments.    One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company or any Subsidiary involving in the aggregate a liability (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) as to any single or related series of transactions,
incidents or conditions, of $5,000,000 (or, if less, the applicable threshold
set forth in the corresponding provision of any Note Agreement) or more, and the
same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of 10 days after the entry thereof; or

        (j)    Non-Monetary Judgments.    Any non-monetary judgment, order or
decree is entered against the Company or any Subsidiary which does or would
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of 20 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

        (k)    Change of Control.    There occurs any Change of Control; or

        (l)    Loss of Licenses.    Any Governmental Authority revokes or fails
to renew any license, permit or franchise of the Company or any Subsidiary, or
the Company or any Subsidiary for any reason loses any license, permit or
franchise, or the Company or any Subsidiary suffers the imposition of any
restraining order, escrow, suspension or impound of funds in connection with any
proceeding (judicial or administrative) with respect to any license, permit or
franchise, in each case to the extent that the same individually, collectively
or cumulatively, does or would reasonably be expected to have a Material Adverse
Effect; or

        (m)    Guarantor Defaults.    Any Guarantor fails in any material
respect to perform or observe any term, covenant or agreement in the Subsidiary
Guaranty; or the Subsidiary Guaranty is for any reason partially (including with
respect to future advances) or wholly revoked or invalidated, or otherwise
ceases to be in full force and effect, or any Guarantor or any other Person
contests in any manner the validity or enforceability thereof or denies that it
has any further liability or obligation thereunder; or any event described at
subsections (f) or (g) of this Section occurs with respect to any Guarantor.

        9.02    Remedies.    If any Event of Default occurs, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders,

55

--------------------------------------------------------------------------------



(a)declare the Commitment of each Lender to make Loans and any obligation of
each Issuer to Issue Letters of Credit to be terminated, whereupon such
Commitments and obligations shall be terminated;

(b)declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing under any outstanding Letters
of Credit (whether or not any beneficiary shall have presented, or shall be
entitled at such time to present, the drafts or other documents required to draw
under such Letters of Credit) to be immediately due and payable, and declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Company; and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided that upon the occurrence of any event specified in subsection (f) or
(g) of Section 9.01 (in the case of clause (i) of subsection (g) upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Loans and any obligation of an Issuer to Issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of the Administrative Agent, either Issuer
or any Lender.

        9.03    Rights Not Exclusive.    The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.


ARTICLE X

THE ADMINISTRATIVE AGENT


        10.01    Appointment and Authorization.    (a) Each of the Lenders and
the Issuers hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder. The Lenders and
the Issuers acknowledge that, pursuant to such activities, JPMorgan or its
Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Subsidiary) and acknowledge that the Administrative
Agent shall not be under any obligation to provide such information to them.
With respect to its Loans and Letters of Credit, JPMorgan shall have the same
rights and powers under this Agreement as any other Lender and Issuer and may
exercise the same as though it were not the Administrative Agent.

        (b)   Each Issuer shall act on behalf of the Lenders with respect to any
Letter of Credit Issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for such Issuer with respect thereto; provided
that such Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such Issuer in connection with Letters of Credit Issued by
it or proposed to be Issued by it and the application and agreements for letters
of credit pertaining to the Letters of Credit as fully as if the

56

--------------------------------------------------------------------------------




term "Administrative Agent", as used in this Article X, included such Issuer
with respect to such acts or omissions, and (ii) as additionally provided in
this Agreement with respect to such Issuer.

        10.02    Liability.    The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) none of the Administrative Agent or any
Related Party thereof shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01), and (c) except as expressly set
forth herein, none of the Administrative Agent or any Related Party thereof
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by such Person or any Affiliate thereof in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.01) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

        10.03    Reliance by Administrative Agent.    (a) The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

        (b)   For purposes of determining compliance with the conditions
specified in Section 5.01, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.

        10.04    Delegation of Duties.    The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

57

--------------------------------------------------------------------------------



        10.05    Resignation by Administrative Agent.    Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuers and the Company. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuers, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

        10.06    Independent Credit Decision.    Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

        10.07    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent (or the Administrative
Agent for the account of the Lenders), unless the Administrative Agent shall
have received written notice from a Lender or the Company referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default". The Administrative Agent will notify the
Lenders of their receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Article IX; provided that unless and
until the Administrative Agent has received any such request, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.

        10.08    Indemnification of Administrative Agent.    Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent and its Related Parties (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), in accordance with such Lender's Pro Rata Share of all
Loans and Commitments, from and against any and all Indemnified Liabilities;
provided that no Lender shall be liable for the payment to the Administrative
Agent or any Related Party thereof of any portion of such Indemnified
Liabilities resulting from such Person's gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the

58

--------------------------------------------------------------------------------




Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Administrative
Agent.

        10.09    Guaranty Matters.    The Administrative Agent shall, and the
Lenders irrevocably authorize the Administrative Agent to, upon the written
request of the Company so long as no Default or Event of Default exists, release
any Guarantor from its obligations under the Subsidiary Guaranty if, after
giving effect to such release, the Company is in compliance with Section 7.14.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent's authority to release any Guarantor from
its obligations under the Subsidiary Guaranty pursuant to this Section 10.09.

        10.10    Co-Agents.    None of the Lenders identified on the facing page
or signature pages of this Agreement as a "syndication agent" or a
"documentation agent" shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders so
identified as a "syndication agent" or a "documentation agent" shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.


ARTICLE XI

MISCELLANEOUS


        11.01    Amendments and Waivers.    No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company and acknowledged by the
Administrative Agent, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

        (a)   waive any condition set forth in Section 5.01 without the written
consent of each Lender;

        (b)   extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

        (c)   postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments, if any) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

        (d)   reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the proviso below)
any fee or other amount payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend the
definition of "Default Rate" or to waive any obligation of the Company to pay
interest at the Default Rate;

        (e)   change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

        (f)    amend Section 2.15 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

59

--------------------------------------------------------------------------------



        (g)   release all or substantially all of the Guarantors from the
Subsidiary Guaranty without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuer in addition to the Required Lenders
and/or each directly-affected Lender, as the case may be, affect the rights or
duties of such Issuer under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Required Lenders and/or each directly-affected
Lender, as the case may be, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders and/or each directly-affected Lender, as the case may be, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Agent Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto.

        11.02    Notices.    (a) All notices, requests, consents, approvals,
waivers and other communications shall be in writing (including, unless the
context expressly otherwise provides, by facsimile transmission, provided that
any matter transmitted by the Company by facsimile (i) shall be immediately
confirmed by a telephone call to the recipient at the number specified on
Schedule 11.02 or, in the case of a Lender, in such Lender's Administrative
Questionnaire), and (ii) shall be followed promptly by delivery of a hard copy
original thereof) and mailed, faxed or delivered, to the address or facsimile
number specified for notices on Schedule 11.02 (or, in the case of a Lender, in
such Lender's Administrative Questionnaire); or, as directed to the Company or
the Administrative Agent, to such other address as shall be designated by such
party in a written notice to the other parties, and as directed to any other
party, at such other address as shall be designated by such party in a written
notice to the Company and the Administrative Agent.

        (b)   All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the U.S. mail, or if delivered, upon delivery; except that
notices pursuant to Article II, III or X to the Administrative Agent shall not
be effective until actually received by the Administrative Agent, and notices
pursuant to Article III to an Issuer shall not be effective until actually
received by such Issuer at the address specified on Schedule 11.02.

        (c)   Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Company. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Company to give such notice, and the
Administrative Agent and the Lenders shall not have any liability to the Company
or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Company to repay the Loans and L/C
Obligations shall not be affected in any way or to any extent by any failure by
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in the telephonic or
facsimile notice.

        11.03    No Waiver; Cumulative Remedies.    No failure to exercise and
no delay in exercising, on the part of the Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

60

--------------------------------------------------------------------------------



        11.04    Costs and Expenses.    The Company shall:

        (a)   whether or not the transactions contemplated hereby are
consummated, pay or reimburse each Lead Agent within five Business Days after
demand (subject to subsection 5.01(e)) for all reasonable out-of-pocket costs
and expenses incurred by such Lead Agent in connection with the development,
preparation, delivery, administration, syndication and execution of, and any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Loan Document and any other document prepared
in connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including reasonable Attorney Costs of a single
counsel to the Lead Agents (except to the extent that any Lead Agent or such
counsel determines that separate counsel is necessary to avoid a conflict of
interest);

        (b)   pay or reimburse each Lead Agent and each Lender within five
Business Days after demand (subject to subsection 5.01(e)) for all reasonable
out-of-pocket costs and expenses (including Attorney Costs of a single counsel,
except to the extent that any Lead Agent, any Lender or such counsel determines
that separate counsel is necessary to avoid a conflict of interest) incurred by
them in connection with the enforcement, attempted enforcement, or preservation
of any right or remedy under this Agreement or any other Loan Document during
the existence of an Event of Default or after acceleration of the Loans
(including in connection with any "workout" or restructuring regarding the
Loans, and including in any Insolvency Proceeding or appellate proceeding); and

        (c)   pay or reimburse JPMorgan (including in its capacity as the
Administrative Agent) within five Business Days after demand (subject to
subsection 5.01(e)) for all reasonable appraisal (including the allocated cost
of internal appraisal services), audit, environmental inspection and review
(including the allocated cost of such internal services), search and filing
costs, fees and expenses, incurred or sustained by JPMorgan (including in its
capacity as the Administrative Agent) in connection with the matters referred to
under subsections (a) and (b) of this Section.

        11.05    Company Indemnification.    Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify, defend and
hold each Lead Agent, its Related Parties and each Lender and each of its
respective Affiliates, officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an "Indemnified Person") harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans, the termination of the Letters of Credit
and the termination, resignation or replacement of the Administrative Agent or
replacement of any Lender or assignment by any Lender of its Loans or
Commitments) be imposed on, incurred by or asserted against any Indemnified
Person in any way relating to or arising out of this Agreement or any document
contemplated by or referred to herein, or the transactions contemplated hereby,
or any action taken or omitted by any such Person under or in connection with
any of the foregoing, including with respect to any investigation, litigation or
proceeding (including any Insolvency Proceeding or appellate proceeding) related
to or arising out of this Agreement or the Loans or Letters of Credit or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the "Indemnified Liabilities");
provided that the Company shall have no obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities to the extent resulting from the
gross negligence or willful misconduct of such Indemnified Person. The
agreements in this Section shall survive payment of all other Obligations.

        11.06    Marshalling; Payments Set Aside.    Neither the Administrative
Agent nor any Lender shall be under any obligation to marshall any assets in
favor of the Company or any other Person or against or in payment of any or all
of the Obligations. To the extent that the Company makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof are subsequently

61

--------------------------------------------------------------------------------




invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its pro rata share of any amount so recovered from or repaid by the
Administrative Agent.

        11.07    Successors and Assigns.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lead Agent and each Lender.

        11.08    Assignments, Participations, etc.    (a) Any Lender may, with
the written consent of the Company at all times other than during the existence
of an Event of Default and the Administrative Agent, the Swing Line Lender and
the Issuers, which consents shall not be unreasonably withheld or delayed, at
any time assign and delegate to one or more Eligible Assignees (each an
"Assignee") all, or any part of all, of the Loans, the Commitments, the L/C
Obligations and the other rights and obligations of such Lender hereunder, in a
minimum amount (other than with respect to an assignment to an Eligible Assignee
that is a Lender or an Affiliate or an Approved Fund of such assigning Lender)
of $5,000,000 or, if less, the total amount of such Lender's outstanding Loans
and/or Commitments (provided that no written consent of the Company, the
Administrative Agent, the Swing Line Lender or either Issuer shall be required
in connection with any assignment and delegation by a Lender to an Eligible
Assignee that is a Lender or an Affiliate or Approved Fund of such assigning
Lender); provided that the Company and the Administrative Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Company and the Administrative Agent by
such Lender and the Assignee; (ii) such Lender and its Assignee shall have
delivered to the Company and the Administrative Agent an Assignment and
Acceptance in the form of Exhibit C ("Assignment and Acceptance") and (iii) the
assignor Lender or Assignee has paid to the Administrative Agent a processing
fee in the amount of $3,500. Each Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Company, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with such Assignee's compliance procedures and applicable laws,
including federal and state securities laws.

        (b)   From and after the date that the Administrative Agent notifies the
assignor Lender that it has received (and, if required, provided its consent
with respect to) an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder (including any
obligation under Section 10.10) have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Loan Documents.

        (c)   Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
and payment of the processing fee (and, if required, provided that it consents
to such assignment in accordance with subsection 11.08(a)), the Company shall
execute and deliver to the Administrative Agent, to the extent requested by the
applicable Assignee, a Note evidencing such Assignee's purchased Loans and
Commitment. Immediately upon each Assignee's

62

--------------------------------------------------------------------------------




making its processing fee payment under the Assignment and Acceptance, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

        (d)   Any Lender may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Company (a "Participant") participating
interests in any Loans, the Commitment of that Lender and the other interests of
that Lender (the "originating Lender") hereunder and under the other Loan
Documents; provided that (i) the originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the originating Lender shall remain
solely responsible for the performance of such obligations, (iii) the Company,
each Issuer and the Administrative Agent shall continue to deal solely and
directly with the originating Lender in connection with the originating Lender's
rights and obligations under this Agreement and the other Loan Documents and
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would require unanimous consent of the Lenders
as described in clause (a) (but only in respect of any increase of any
Commitment of any originating Lender), (b) or (e) of the first proviso to
Section 11.01. In the case of any such participation, the Participant shall be
entitled to the benefit of Sections 4.01, 4.03 and 11.05 as though it were also
a Lender hereunder, and if amounts outstanding under this Agreement are due and
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement.

        (e)   Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Note held by it in favor
of any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

        11.09    Confidentiality.    (a) Each Lender agrees to take and to cause
its Affiliates to take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all information identified as "confidential"
by the Company and provided to it by the Company or any Subsidiary, or by the
Administrative Agent on the Company's or such Subsidiary's behalf, under this
Agreement or any other Loan Document ("Information"), and neither it nor any of
its Affiliates shall use any Information other than in connection with or in
enforcement of this Agreement and the other Loan Documents or in connection with
other business now or hereafter existing or contemplated with the Company or any
Subsidiary, except to the extent such Information (i) was or becomes generally
available to the public other than as a result of disclosure by any Lender; or
(ii) was or becomes available on a non-confidential basis from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement with the Company known to any Lender; provided that any Lender may
disclose such Information (A) at the request or pursuant to any requirement of
any Governmental Authority to which the Lender is subject or in connection with
an examination of such Lender by any such authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (D) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) to such Lender's
independent auditors and other professional advisors; (G) to any Participant or
Assignee, actual or potential, provided that such Person agrees to keep such
Information confidential to the same extent required of the Lenders hereunder;
(H) as to any Lender or its Affiliate, as expressly permitted

63

--------------------------------------------------------------------------------




under the terms of any other document or agreement regarding confidentiality to
which the Company or any Subsidiary is party or is deemed party with such Lender
or such Affiliate; (I) to its Affiliates; and (J) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about such Lender's investment
portfolio in connection with ratings issued with respect to such Lender.

        (b)   EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 11.09(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

        (c)   ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

        11.10    Set-off.    In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Company, any such notice being waived by the Company
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the Company against any and all Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

        11.11    Automatic Debits of Fees.    With respect to any principal or
interest due on the Loans, unreimbursed L/C Obligation, facility fee,
arrangement fee, letter of credit fee or other fee, or any other cost or expense
(including Attorney Costs) due and payable to the Administrative Agent or JPMSI
under the Loan Documents, the Company hereby irrevocably authorizes JPMorgan to
debit any deposit account of the Company with JPMorgan or any of its Affiliates
in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense. If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in JPMorgan's sole discretion) and such amount not debited shall be deemed
to be unpaid. No such debit under this Section shall be deemed a set-off.

        11.12    Notification of Addresses, Lending Offices, Etc.    Each Lender
shall notify the Administrative Agent in writing of any changes in the address
to which notices to such Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it

64

--------------------------------------------------------------------------------




hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

        11.13    Counterparts.    This Agreement may be executed in any number
of separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument. Delivery of an executed counterpart
hereof by facsimile shall be effective as delivery of a manually executed
counterpart hereof.

        11.14    Severability.    The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

        11.15    No Third Parties Benefited.    This Agreement is made and
entered into for the sole protection and legal benefit of the Company, the
Lenders and the Lead Agents and their respective Related Parties, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.

        11.16    GOVERNING LAW AND JURISDICTION.    (A) THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAW OF THE STATE OF ILLINOIS (WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF); PROVIDED THAT THE COMPANY, THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

        (B)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY ILLINOIS LAW.

        11.17    WAIVER OF JURY TRIAL.    THE COMPANY, THE LENDERS AND THE
ADMINISTRATIVE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY, ANY RELATED PARTY OF THE
ADMINISTRATIVE AGENT, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE COMPANY, THE LENDERS AND THE
ADMINISTRATIVE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR

65

--------------------------------------------------------------------------------




OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT OR MODIFICATION TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

        11.18    Judgment.    If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Company in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, the Company agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the Company (or to any other Person who may be entitled
thereto under applicable law).

        11.19    Entire Agreement.    This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Company, the Lenders and the Administrative Agent, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

        11.20    Euro Currency.    (a) If at any time that an Offshore Currency
Loan is outstanding, the relevant Offshore Currency is replaced as the lawful
currency of the country that issued such Offshore Currency (the "Issuing
Country") by the Euro then such Offshore Currency Loan shall be automatically
converted into a Loan denominated in Euros in a principal amount equal to the
amount of Euros into which the principal amount of such Offshore Currency Loan
would be converted pursuant to the laws of the Issuing Country and thereafter
(i) no further Loans will be available in such Offshore Currency and (ii) all
references in the Loan Documents to such Offshore Currency shall be deemed to be
the Euro.

        (b)   The Company agrees, at the request of any Lender, to compensate
each Lender for any loss, cost, expense or reduction in return that such Lender
shall reasonably determine shall be incurred or sustained by such Lender as a
result of the implementation of the European Monetary Union and the Euro and
that would not have been incurred or sustained by such Lender but for the
transactions provided for herein. A certificate of any such Lender setting forth
such Lender's determination of the amount or amounts necessary to compensate
such Lender shall be delivered to the Administrative Agent for delivery to the
Company and shall be conclusive absent manifest error so long as such
determination is made by such Lender on a reasonable basis. The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof. The agreements and obligations of the Company in this
Section 11.20 shall survive the payment of all obligations.

66

--------------------------------------------------------------------------------



        11.21    Effect of Amendment and Restatement.    The Company, the
Lenders that are parties to the Existing Credit Agreement (which constitute
"Required Lenders" under and as defined in the Existing Credit Agreement), Bank
of America, as administrative agent under the Existing Credit Agreement,
LaSalle, as co-administrative agent under the Existing Credit Agreement, and the
Administrative Agent agree that upon the effectiveness of this Agreement,
(a) the Existing Credit Agreement shall be amended and restated in the form
hereof (and, except for any provision of the Existing Credit Agreement that by
its terms survives any termination thereof, the Existing Credit Agreement shall
have no further force or effect); (b) the "Commitments" under the Existing
Credit Agreement shall be superseded and replaced by the Commitments hereunder
(and, except in its capacity as an Issuer or the Swing Line Lender, no "Lender"
under the Existing Credit Agreement shall have any obligation to make loans or
other credit extensions to the Company, or to buy participations therein, in
excess of its Commitment, if any, hereunder), without regard to any notice
requirement set forth in Section 2.07 of the Existing Credit Agreement; (c) the
outstanding "Revolving Loans" and participation interests in other credit
extensions under the Existing Credit Agreement shall be reallocated among the
Lenders so that, after giving effect to such reallocation, each Lender has the
proper principal amount of outstanding Loans and participation interests in
other credit extensions hereunder (giving effect to any fronting arrangements)
based upon its reallocated Commitment; (d) after receiving and distributing
funds as provided in clause (f)(i) below, Bank of America shall cease to have
any obligations in its capacity as administrative agent, and LaSalle shall cease
to have any obligations in its capacity as co-administrative agent, under the
Existing Credit Agreement; (e) JPMorgan, in its capacity as Administrative
Agent, shall assume all responsibilities for administration of this Agreement as
amended and restated; and (f) for convenience in making the reallocations
described in clauses (b) and (c) above given the change in Persons acting as
administrative agent, (i) the Company shall pay all amounts outstanding under
the Existing Credit Agreement (other than amounts payable under Section 4.04 of
the Existing Credit Agreement, which shall be (A) calculated as if all
outstanding Loans under the Existing Credit Agreement were prepaid on the
Effective Date rather than reallocated pursuant hereto and (B) paid by the
Company to the Persons, if any, entitled thereto) to LaSalle, in its capacity as
co-administrative agent under the Existing Credit Agreement (and, acting in such
capacity, LaSalle shall distribute such amounts to the "Lenders" under the
Existing Credit Agreement) and (ii) each Lender shall deliver to the
Administrative Agent immediately available funds as if it were making new Loans
on the Effective Date in the amount required to give effect to the reallocation
described in clause (c) above.

        11.22    Amendment to Private Shelf Agreement.    Not later than 30 days
after the Effective Date, the Company shall cause to be effective an amendment
to the Amended and Restated Private Shelf Agreement referred to in the
definition of "Note Agreements" that amends Section 6C thereof (Investments) in
a manner that results in such Section 6C being no more restrictive on the
Company and its Subsidiaries than Section 8.04; provided that if the Company
fails to enter into such amendment, then this Agreement shall be automatically
amended on such 30th day to conform Section 8.04 to such Section 6C, and the
Company agrees to take all actions reasonably requested by the Administrative
Agent to evidence such amendments to this Agreement.

        11.23    USA PATRIOT Act Notice.    Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (each for itself and
not on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Company in accordance with
the Act.

67

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered in Chicago, Illinois by their proper and duly
authorized officers as of the day and year first above written.

    REGIS CORPORATION
 
 
By:
 
/s/ Randy Pearce


--------------------------------------------------------------------------------

    Title:   Senior Executive VP and CFO


--------------------------------------------------------------------------------

S-1

--------------------------------------------------------------------------------



    JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Issuer, as Swing
Line Lender and as a Lender
 
 
By:
 
/s/ Krys Szremski


--------------------------------------------------------------------------------

    Title:   Vice President


--------------------------------------------------------------------------------

S-2

--------------------------------------------------------------------------------



    BANK OF AMERICA, N.A.,
as Syndication Agent and as a Lender
 
 
By:
 
/s/ Steven Kessler


--------------------------------------------------------------------------------

    Title:   Senior Vice President


--------------------------------------------------------------------------------

S-3

--------------------------------------------------------------------------------



    LASALLE BANK NATIONAL
ASSOCIATION, as Documentation Agent, as
an Issuer and as a Lender
 
 
By:
 
/s/ Peg Laughlin


--------------------------------------------------------------------------------

    Title:   SVP


--------------------------------------------------------------------------------

S-4

--------------------------------------------------------------------------------



    THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., CHICAGO BRANCH, as Documentation
Agent and as a Lender
 
 
By:
 
/s/ Matthew Ross


--------------------------------------------------------------------------------

    Title:   Vice President and Manager


--------------------------------------------------------------------------------

S-5

--------------------------------------------------------------------------------



    WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agent and
as a Lender
 
 
By:
 
/s/ Thomas Harper


--------------------------------------------------------------------------------

    Title:   Senior Vice President


--------------------------------------------------------------------------------

S-6

--------------------------------------------------------------------------------



    SUNTRUST BANK
 
 
By:
 
/s/ Michael Vegh


--------------------------------------------------------------------------------

    Title:   Vice President


--------------------------------------------------------------------------------

S-7

--------------------------------------------------------------------------------



    U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/ Peter I. Bystol


--------------------------------------------------------------------------------

    Title:   AVP


--------------------------------------------------------------------------------

S-8

--------------------------------------------------------------------------------



    WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
 
By:
 
/s/ Mark H. Halldorson


--------------------------------------------------------------------------------

    Title:   Vice President


--------------------------------------------------------------------------------

S-9

--------------------------------------------------------------------------------



    ROYAL BANK OF CANADA
 
 
By:
 
/s/ Dustin Craven


--------------------------------------------------------------------------------

    Title:   Attorney-in-Fact


--------------------------------------------------------------------------------

S-10

--------------------------------------------------------------------------------






SCHEDULE 1.01(a)

PRICING SCHEDULE


        The Applicable Margin and Applicable Facility Fee Percentage shall be
determined in accordance with the foregoing table based on the applicable
Leverage Ratio (as determined in accordance with the most recent annual audited
or quarterly unaudited financial statements delivered pursuant to Section 7.1
and the corresponding compliance certificate delivered pursuant to
subsection 7.2(a). (the "Financials")). Adjustments, if any, to the Applicable
Margin or the Applicable Facility Fee Percentage shall be effective five
Business Days after the earlier of (a) the date on which the Company is required
to file its Financials with the SEC and (b)(i) in the case of the annual audited
Financials, 90 days after the end of each fiscal year of the Company, and
(ii) in the case of the quarterly unaudited Financials, 45 days after the end of
each of the first three quarters of each fiscal year of the Company; provided
that if the Company fails to file any Financials on a timely basis, Level V
shall apply until such Financials are filed. Initially, Pricing shall be based
on Level III.

Level
  Level I   Level II   Level III   Level IV   Level V  

Leverage Ratio

    £1.25 to 1.0     >1.25 to 1.0 and £1.75 to 1.0     >1.75 to 1.0 and £2.25 to
1.0     >2.25 to 1.0 and £2.75 to 1.0     >2.75 to 1.0  

Applicable Margin (bps)

    32.0     41.0     50.0     60.0     82.5  

Applicable Facility Fee Percentage (bps)

    8.0     9.0     12.5     15.0     17.5  

        If, as a result of any restatement of or other adjustment to Financials
or for any other reason, the Lenders determine that (a) the Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (b) a
proper calculation of the Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
automatically and retroactively be obligated to pay to the Administrative Agent
for the benefit of the Lenders, promptly following demand by the Administrative
Agent (accompanied by supporting materials (which may be in the form of
Financials prepared by the Company or the Company's independent auditors)), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Leverage Ratio would have
resulted in lower pricing for such period, the Lenders shall have no obligation
to repay any interest or fees to the Company; provided that if, as a result of
any restatement or other event a proper calculation of the Leverage Ratio would
have resulted in higher pricing for one or more periods and lower pricing for
one or more other periods (due to the shifting of income or expenses from one
period to another period or any similar reason), then the amount payable by the
Company pursuant to clause (i) above shall be based upon the excess, if any, of
the amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.

--------------------------------------------------------------------------------




SCHEDULE 1.01(b)

EXISTING LETTERS OF CREDIT


LASALLE BANK L/C #
  BENEFICIARY   AMOUNT  

S587106

  US Dept. of Education (DOE)   $ 23,000,000  

S532292

  Standard Bank of South Africa LTD     30,000  

S541357

  Atlantic Mutual     2,579,321  

S541344

  Hartford Fire Insurance Company     28,200,000  

S583667

  Accredited School of Cosmetology     8,004  

S582243

  Progress Energy     33,000  

S552682

  Lexington Building Co. LP     123,750  

--------------------------------------------------------------------------------




SCHEDULE 2.01

COMMITMENTS AND PRO RATA SHARES


Lenders
  Commitment   Pro Rata Share  

JPMorgan Chase Bank, N.A. 

  $ 52,500,000     15.000000001 %

Bank of America, N.A. 

  $ 52,500,000     15.000000001 %

LaSalle Bank National Association

  $ 45,000,000     12.857142857 %

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

  $ 45,000,000     12.857142857 %

Wachovia Bank, N.A. 

  $ 45,000,000     12.857142857 %

SunTrust Bank

  $ 30,000,000     8.571428571 %

U.S. Bank National Association

  $ 30,000,000     8.571428571 %

Wells Fargo Bank, National Association

  $ 30,000,000     8.571428571 %

Royal Bank of Canada

  $ 20,000,000     5.714285714 %            

TOTAL

  $ 350,000,000     100.000000000 %            

--------------------------------------------------------------------------------




SCHEDULE 6.11

FINANCIAL CONDITION


None.

--------------------------------------------------------------------------------




SCHEDULE 6.12

ENVIRONMENTAL MATTERS


None.

--------------------------------------------------------------------------------






SCHEDULE 6.17

SUBSIDIARIES


Subsidiaries of Regis Corporation
  Jurisdiction   % Ownership
Structure 1.   The Barbers, Hairstyling for Men & Women, Inc.    Minnesota  
100.00% Regis Corporation     A.   WCH, Inc.*   Minnesota   100.00% The Barbers,
Hairstyling for Men & Women, Inc.         1.   We Care Hair Realty, Inc.*  
Delaware   100.00% WCH, Inc.
2.
 
Supercuts, Inc. 
 
Delaware
 
100% Regis Corporation     A.   Supercuts Corporate Shops, Inc.    Delaware  
100% Supercuts, Inc.     B.   Super Rico, Inc.    Puerto Rico   100%
Supercuts, Inc.     C.   Tulsa's Best Haircut LLC   Oklahoma   50%
Supercuts, Inc.
3.
 
RPC Acquisition Corp. 
 
Minnesota
 
100.00% Regis Corporation
4.
 
Regis Corp. 
 
Minnesota
 
100.00% Regis Corporation
5.
 
Regis Insurance Group, Inc. 
 
Vermont
 
100.00% Regis Corporation
6.
 
Trade Secret, Inc. 
 
Colorado
 
100.00% Regis Corporation
7.
 
Regis, Inc. 
 
Minnesota
 
100.00% Regis Corporation
8.
 
First Choice Haircutters International Corp. 
 
Delaware
 
100.00% Regis Corporation
9.
 
Cutco Acquisition Corp. 
 
Minnesota
 
100.00% Regis Corporation     A.   2 Inactive Subsidiaries *       100.00% Cutco
Acquisition Corp.
10.
 
Regis International Ltd. 
 
Minnesota
 
100.00% Regis Corporation     A.   Regis Europe, Ltd *   United Kingdom  
100.00% Regis International Ltd         1.   Essanelle Ltd *   United Kingdom  
100.00% Regis Europe Ltd.     B.   Blinkers Group, Ltd   United Kingdom  
100.00% Regis International Ltd         1.   Blinkers Property, Ltd   United
Kingdom   100.00% Blinkers Group, Ltd
11.
 
N.A.H.C. Acquisition LLC*
 
Minnesota
 
100.00% Regis Corporation
12.
 
Regis Hairstylists, Ltd
 
Yukon
 
100.00% Regis Corporation     A.   First Choice Haircutters, Ltd   Yukon  
100.00% Regis Hairstylists, Ltd         1.   First Choice Haircutters
Realty, Inc. *   Canada Federal   100.00% First Choice Haircutters, Ltd.     B.
  Magicuts Zee, Inc.    Yukon   100.00% Regis Hairstylists, Ltd
13.
 
Regis Cuts Acquisition Corp. 
 
Nova Scotia
 
100.00% Regis Corporation
14.
 
Mary Lentine School of Hair Design, Inc. 
 
Massachusetts
 
100.00% Regis Corporation
15.
 
Melrose Beauty Academy, Inc. 
 
Massachusetts
 
100.00% Regis Corporation
16.
 
Blaine The Beauty Career School of Hyannis, Inc.*
 
Massachusetts
 
100.00% Regis Corporation
17.
 
Bernett-Anthony Beauty Corporation
 
New Jersey
 
100.00% Regis Corporation
18.
 
Concorde School of Hair Design, Inc. 
 
New Jersey
 
100.00% Regis Corporation
19.
 
European Academy of Cosmetology, Inc. 
 
New Jersey
 
100.00% Regis Corporation
20.
 
Accredited School of Cosmetology, Inc. 
 
Minnesota
 
100.00% Regis Corporation
21.
 
Scot-Lewis School—Crystal, Inc. 
 
Minnesota
 
100.00% Regis Corporation
22.
 
Martin's School of Hair Design of Oshkosh, Ltd. 
 
Wisconsin
 
100.00% Regis Corporation
23.
 
Martin's School of Hair Design of Manitowoc, Ltd. 
 
Wisconsin
 
100.00% Regis Corporation
24.
 
Martin's Management Associates, Inc. 
 
Wisconsin
 
100.00% Regis Corporation
25.
 
Hair Design, Inc. 
 
Kentucky
 
100.00% Regis Corporation
26.
 
School of Hair Design, Inc. 
 
Kentucky
 
100.00% Regis Corporation
27.
 
Radcliff Hair Design School, Inc. 
 
Kentucky
 
100.00% Regis Corporation
28.
 
Pierre's School of Cosmetology, Inc. 
 
Maine
 
100.00% Regis Corporation

--------------------------------------------------------------------------------



Subsidiaries of Regis Corporation
  Jurisdiction   % Ownership
Structure 29.   Chic Schools, Inc.    Michigan   100.00% Regis Corporation
30.
 
Artistic Enterprises, Inc. 
 
Arizona
 
100.00% Regis Corporation
31.
 
Wheat Ridge Beauty College, Inc. 
 
Colorado
 
100.00% Regis Corporation
32.
 
First Par Management Corp. 
 
Rhode Island
 
100.00% Regis Corporation     A.   Arthur Angelo School of Cosmetology and
HairDesign, Inc.    Rhode Island   100.00% First Par Management Corp.
33.
 
Lee Grubbs, Inc. (d/b/a A Cut Above Beauty College)
 
Indiana
 
100.00% Regis Corporation
34.
 
HC (USA), Inc. 
 
Delaware
 
100.00% Regis Corporation         1.   HCM Industries, Inc.    Florida   100.00%
HC (USA), Inc.         2.   Hair Club for Men, Ltd., Inc.    Florida   100.00%
HC (USA), Inc.             a.   Hair Club for Men, LLC   Delaware   100.00% Hair
Club for Men, Ltd., Inc.             b.   HCA Advertising Services, Inc.    New
York   100.00% Hair Club for Men, Ltd., Inc.             c.   Hair Club for
Men, Ltd.    Delaware   100.00% Hair Club for Men, Ltd., Inc.             d.  
3115038 Canada, Inc.    Canada Federal   100.00% Hair Club for Men, Ltd., Inc.  
          e.   Hair Club for Men, Ltd.    Illinois   50.00% Hair Club for
Men, Ltd., Inc.             f.   Hair Club for Men of Milwaukee, Ltd.   
Wisconsin   50.00% Hair Club for Men, Ltd., Inc.             g.   TTEM, LLC  
Delaware   100.00% Hair Club for Men, Ltd., Inc.
35.
 
Mark Anthony, Inc. 
 
North Carolina
 
100.00% Regis Corporation
36.
 
Warwick Academy of Beauty Culture, Inc. 
 
Rhode Island
 
100.00% Regis Corporation
37.
 
Salon Management Corporation
 
California
 
100.00% Regis Corporation     A.   Salon Management Corporation of New York*  
New York   100.00% Salon Management Corporation
38.
 
Regis Netherlands, Inc. 
 
Minnesota
 
100.00% Regis Corporation
39.
 
RHS Netherlands CV
 
Netherlands
 
1.00% Regis Corporation
89.00% Regis Netherlands, Inc.
10.00% Regis International Ltd     A.   RHS Netherlands Finance B.V.   
Netherlands   100.00% RHS Netherlands CV     B.   RHS Netherlands Holdings B.V. 
  Netherlands   100.00% RHS Netherlands CV         1.   RHS France SAS   France
  100.00% RHS Netherlands Holdings BV             a.   Jean Louis David France
SAS   France   100.00% RHS France SAS             b.   Saint Algue France SAS  
France   100.00% RHS France SAS                     i. GIE Regis France   France
  100.00% Saint Algue France SAS                     ii. Regis France Salons SAS
  France   100.00% Saint Algue France SAS             c.   RHS Switzerland  
Switzerland   100.00% RHS France SAS         2.   RHS UK Holdings Ltd   United
Kingdom   100.00% RHS Netherlands Holdings BV             a.   Haircare Ltd  
United Kingdom   100.00% RHS UK Holdings Ltd                     i. Haircare
Gmbh   Germany   100.00% Haircare Ltd                     ii. York Ave Beauty
Salons   Canada   50.00% Haircare Ltd                     iii. Sagestyle Ltd*  
United Kingdom   100.00% Haircare Ltd                     iv. Haircare UK Ltd*  
United Kingdom   100.00% Haircare Ltd                     v. Supercuts UK
Limited   United Kingdom   100.00% Haircare Ltd                         A. 9
Inactive Subsidiaries*   United Kingdom   100.00% Supercuts UK Limited        
3.   Regis International Shared Services SAS   France   100.00% RHS Netherlands
Holdings BV     C.   Gameo International Ltd   Cayman Islands   100.00% RHS
Netherlands CV         1.   Cleo International SARL   Luxembourg   100.00% Gameo
International Ltd         2.   Regis International Franchising SARL   Luxembourg
  100.00% Gameo International Ltd             a.   Bram Franchising   Brazil  
100.00% Regis International Franchising SARL             b.   Jean Louis David
Poland Spzoo   Poland   100.00% Regis International Franchising SARL            
c.   Regis Holding Spain SL   Spain   100.00% Regis International Franchising
SARL                     i. Regis Hair Salons SL   Spain   100.00% Regis Holding
Spain SL                     ii. Regis Spain SL   Spain   100.00% Regis Holding
Spain SL
40.
 
Intelligent Nutrients, LLC
 
Delaware
 
50.00% Regis Corporation

--------------------------------------------------------------------------------

*Inactive Entities

--------------------------------------------------------------------------------






SCHEDULE 8.01

PERMITTED LIENS


Regis Corporation

        Regis Corporation and certain Subsidiaries have granted numerous liens
in favor of Information Leasing Corporation ("ILC") and National City Commercial
Capital Corporation ("National City"). ILC and National City are now one and the
same company, National City. Such liens are attached to various salon and
warehouse equipment and the Salt Lake Distribution Center. The combined amount
outstanding secured by such liens is approximately $42.5 million.

        In addition, the following UCC financing statements have been filed with
the Minnesota Secretary of State's office with respect to Regis Corporation:


•Number 2211705 in favor of Steelcase Financial Services Inc.

•Number 2298738 in favor of Pitney Bowes Credit Corp.

•Number 20025242846 in favor of Equilease Financial Services Inc.

•Number 20036264225 in favor of The Huntington National Bank (as assignee of
ILC)

•Number 20037146639 in favor of IOS Capital LLC.

•Number 200410755149 in favor of Weingarten Nostat Inc.

•Number 200413100402 in favor of Canon Financial Services, Inc.

•Number 200414190427 in favor of Canon Financial Services, Inc.

•Number 200514714925 in favor of Canon Financial Services, Inc.

•Number 200515509296 in favor of Canon Financial Services, Inc.

•Number 200516194224 in favor of Canon Financial Services, Inc.

•Number 200612959103 in favor of Canon Financial Services.

•Number 200613340480 in favor of WRI Flamingo Pines LLC.

•Number 200717214325 in favor of Trimarc Financial, Inc.

        The collateral for the Weingarten filing is essentially all assets
located at one location, and we believe it secures the obligations under the
lease for such premises.

        The collateral for the WRI Flamingo Pines LLC filing is essentially all
assets located at one location, and we believe it secures the obligations under
the lease for such premises.

        The Huntington filing is as assignee of ILC.

        The collateral for all of the other filings are specific equipment
provided by such parties, and the aggregate amount owing to all such parties is
less than $1 million.

The Barbers, Hairstyling for Men and Women

        The following UCC financing statements have been filed with the
Minnesota Secretary of State's office with respect to this entity:


•Number 20024755905 in favor of Avent Ferry Associates Ltd: all property located
in leased premises at 3223 Avent Ferry Road, Raleigh, NC

•Number 200413993508 in favor of Hippo Partners 04, Ltd.: all property located
at Hanson Corner Shopping Center, 612 Hwy 79, Hutto, TX and real estate on a
tract of land in Williamson County, Texas

--------------------------------------------------------------------------------





Supercuts, Inc.

        The following UCC financing statements have been filed with the Delaware
Secretary of State's office with respect to this entity:


•Number 22177664 in favor of Vestar California XXIII, L.L.C.: all property
located within or upon premises known as Pad A, Suite 3434, College Grove, 3434
College Ave., San Diego, CA and real estate on Parcel B of Parcel Map 18131, San
Diego, CA

•Number 32325234 in favor of Washington Place, LP: all property located at 10117
East Washington St., Indianapolis, IN

•Number 41569765 in favor of Vestar Arizona XXXI, L.L.C.: all property located
within or upon the premises known as Shops J, Suite 103 Happy Valley Town
Center, Phoenix, AZ and real estate located in Meridian, Maricopa County, AZ

•Number 42955617 in favor of Vestar California XXII, L.L.C.: all property
located within or upon the premises known as Shops A, Suite 9, Las Tiendas
Village, Chandler, AZ and real estate located in Meridian, Maricopa County, AZ

        The collateral for each of the foregoing four financing statements we
believe secures the obligations of Supercuts, Inc. under the lease for such
premises.


•Liens in favor of the Myerson Companies, Inc.: two financing statements which
secure two Equipment Leases, which include appliances, speakers, chairs, menu
board, TV/VCR, Phone/FAC, microwave, shelves and other such items.

Trade Secret, Inc.

        The following UCC financing statement has been filed with the Colorado
Secretary of State's office with respect to this entity:


•Number 20042051284 in favor of Vestar CTC Phase I, L.L.C..: all property
located within or upon premises known as 3855 South Gilbert Road, Suite 109,
Crossroads Towne Center—Phase I, Gilbert, AZ and real estate of Shopping Center
located in the Town of Gilbert, Maricopa County, AZ, Lots 1 through 11.

•Number 20062051868 in favor of CBL & Associates Properties: Landlord has a
security interest in any furnishings, equipment, fixtures, inventory, accounts
receivable, chattel paper, documents, instruments and goods which are or are to
become fixtures, together with all items now or hereafter affixed thereto.


Supercuts Corporate Shops, Inc.

        The following UCC financing statement has been filed with the Delaware
Secretary of State's office with respect to this entity:


•Number 23111535 in favor of La Carina Supercuts, Inc.: all assets located in
Palm Harbor, FL; Sarasota, FL; Tampa, FL; and Valrico, FL

        The collateral for the foregoing filing is essentially all assets
located at six Supercuts locations, and secures the payment obligation to the
franchisee from whom the locations were repurchased.

Regis Corp.

        The following UCC financing statement has been filed with the Minnesota
Secretary of State's office with respect to this entity:


•Number 20051831746 in favor of Iskum II, LLC.

        The collateral for this filing is essentially all assets located at one
location, and we believe it secures the obligations under the lease for such
premises.

--------------------------------------------------------------------------------






SCHEDULE 8.04

INVESTMENTS


None.

--------------------------------------------------------------------------------




SCHEDULE 8.05

EXISTING DEBT


Senior Notes

Amount
  Rate   Due  

$14,000,000

    7.14 %   07/02/08  

$25,000,000

    8.39 %   10/03/10  

$30,000,000

    4.69 %   06/09/13  

$40,000,000

    4.03 %   11/30/07  

$30,000,000

    4.65 %   11/30/09  

$30,000,000

    4.86 %   11/30/10  

$25,000,000

    6.01 %   07/06/10  

$58,000,000

    6.73 %   03/15/09  

$67,000,000

    7.20 %   03/15/12  

$30,000,000

    4.97 %   03/31/13  

$70,000,000

    5.20 %   03/31/15  

$70,000,000

    LIBOR + 0.52 %   03/31/13  

$30,000,000

    LIBOR + 0.55 %   03/31/15  

Syndicated Revolving Credit Facilities

Amount
  Rate   Due  

$173,000,000(1)

    LIBOR + 0.875 %   04/07/10  

--------------------------------------------------------------------------------

(1) To be repaid concurrently with the effectiveness of this Agreement. Number
represents borrowings under the revolving credit facility as of 7/5/07 and does
not include letter of credit usage

Other Debt

National City Leases

  $ 35,737,668  

Salt Lake City Lake City Mortgage

  $ 6,630,572  

Other (including acquired)

  $ 5,342,131  

Other Contingent Obligations

Guarantees for leases on behalf of Franchisees (NPV) $2,045,263

--------------------------------------------------------------------------------




SCHEDULE 11.02

ADMINISTRATIVE AGENT'S PAYMENT OFFICE; CERTAIN ADDRESSES FOR NOTICES


ADMINISTRATIVE AGENT:

For Borrowing Notices and Payments in U.S. Dollars:

JPMorgan Chase Bank, N.A.
Loan and Agency Services
10 South Dearborn Street, 7th Floor
Chicago, Illinois 60603
Mail Code IL1-0010
Attention: Nida G. Mischke
Facsimile: (312) 385-7096

        with a copy to

JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Mail Code IL1-0364
Attention: Krys Szremski
Facsimile: (312) 325-3239

For Borrowing Notices and Payments in Offshore Currencies:

JP Morgan Europe Limited
Loan & Agency Services
125 London Wall, London EC2Y 5AJ
Attention: Maxine Graves
Facsimile: 44 (0) 207 777 2360
E-mail: maxine.graves@jpmorgan.com

COMPANY:

Regis Corporation
7201 Metro Boulevard
Edina, Minnesota 55349
Attention: Director of Treasury
Facsimile: (952) 995-3094 and (952) 995-3222

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(aa)



TABLE OF CONTENTS
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II THE CREDITS
ARTICLE III THE LETTERS OF CREDIT
ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE V CONDITIONS PRECEDENT
ARTICLE VI REPRESENTATIONS AND WARRANTIES
ARTICLE VII AFFIRMATIVE COVENANTS
ARTICLE VIII NEGATIVE COVENANTS
ARTICLE IX EVENTS OF DEFAULT
ARTICLE X THE ADMINISTRATIVE AGENT
ARTICLE XI MISCELLANEOUS
SCHEDULE 1.01(a) PRICING SCHEDULE
SCHEDULE 1.01(b) EXISTING LETTERS OF CREDIT
SCHEDULE 2.01 COMMITMENTS AND PRO RATA SHARES
SCHEDULE 6.11 FINANCIAL CONDITION
SCHEDULE 6.12 ENVIRONMENTAL MATTERS
SCHEDULE 6.17 SUBSIDIARIES
SCHEDULE 8.01 PERMITTED LIENS
SCHEDULE 8.04 INVESTMENTS
SCHEDULE 8.05 EXISTING DEBT
SCHEDULE 11.02 ADMINISTRATIVE AGENT'S PAYMENT OFFICE; CERTAIN ADDRESSES FOR
NOTICES
